 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 1 of 92 PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF DELAWARE


ELIZABETH LAZARUS, Derivatively
on Behalf of Nominal ACADIA
PHARMACEUTICALS, INC.,                      Case No.

                  Plaintiff,                VERIFIED SHAREHOLDER
                                            DERIVATIVE COMPLAINT
      v.

STEPHEN R. DAVIS, SRDJAN R.                 JURY TRIAL DEMANDED
STANKOVIC, MICHAEL J. YANG,
TODD S. YOUNG, TERRENCE O.
MOORE, STEPHEN R. BIGGAR,
JULIAN C. BAKER, LAURA A.
BREGE, JAMES DALY, EDMUND P.
HARRIGAN, and DANIEL B.
SOLAND,

                  Defendants,

and

ACADIA PHARMACEUTICALS, INC.,

                  Nominal Defendant.



       Plaintiff Elizabeth Lazarus (“Plaintiff”), by and through her undersigned

attorneys, brings this shareholder derivative action for the benefit of Nominal

Defendant Acadia Pharmaceuticals, Inc. (“Acadia” or the “Company”), against

certain of the Company’s officers and members of the Board of Directors (the

“Board”) seeking to remedy Defendants’ (as defined below) violations of §10(b)


                                       1
  Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 2 of 92 PageID #: 2




 of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

 promulgated thereunder, breaches of fiduciary duties, unjust enrichment, and

 waste of corporate assets.      Plaintiff makes these allegations upon personal

 knowledge and the investigation of counsel, which includes without limitation:

 (a) review and analysis of public filings made by Acadia and other related parties

 and non-parties with the United States Securities and Exchange Commission

 (“SEC”); (b) review of news articles, shareholder communications, and postings

 on Acadia’s website; (c) review of the pleadings and other documents in the

 securities class action captioned In re Acadia Pharmaceuticals, Inc., Case No.

 18-cv-01647-AJB-BGS (the “Securities Class Action”); and (d) review of other

 publicly available information concerning Acadia and the Defendants. Plaintiff

 believes that through reasonable discovery, substantial additional evidence will

 exist for the allegations and claims set forth herein.

                          SUMMARY OF THE ACTION

      1.     Plaintiff brings this action derivatively for the benefit of Nominal

Defendant Acadia against certain of the Company’s current and former executive

officers and directors aiming to rectify Defendants’ violations of the Exchange

Act, and breaches of fiduciary duties for issuing false and misleading statements




                                           2
    Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 3 of 92 PageID #: 3




and/or omitting material information in the Company’s public filings from

approximately April 29, 2016 through the present (the “Relevant Period”).1

       2.     Acadia is a biopharmaceutical company that purports to focus on the

development and commercialization of medicines to address central nervous

system disorders. The Company first drug is NUPLAZID (pimavanserin), which

received approval by the U.S. Food and Drug Administration (“FDA”) on April 29,

2016 for the treatment of hallucinations and delusions associated with Parkinson’s

disease psychosis (or “PD Psychosis”). Though NUPLAZID is the only drug

approved specifically for the purpose of treating PD Psychosis, there are off-label

alternatives available.

       3.     The Company launched NUPLAZID in the United States in May

2016. Prior to its commercialization of NUPLAZID, the Company did not earn any

revenue from product sales.

       4.     Touting the results from its Phase III clinical trial of NUPLAZID,

Acadia has always marketed NUPLAZID as superior to alternatives prescribed off-

label with claims that because “NUPLAZID is a selective serotonin inverse

agonist, or SSIA, preferentially targeting 5-HT2A receptors,” it is not only

efficacious at reducing hallucinations and delusions associated with PD Psychosis

1
  The materially misleading statements and/or omissions were issued in the Company’s financial
reports and other public filings and releases from approximately April 29, 2016 through January
July 9, 2018; however, the wrongs complained of herein continue through to the present as the
Company’s internal controls remain deficient


                                              3
  Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 4 of 92 PageID #: 4




but also “has the potential to avoid many of the debilitating side effects of existing

antipsychotics.” Defendants have consistently and emphatically represented that

the drug is safe.

      5.     In reality, clinical trial results demonstrated that patients treated with

NUPLAZID as opposed to placebo suffered severe adverse events (“SAEs”),

including death, at double the rate. Notably, both the drug group and placebo

group had the same patient population--- there were no meaningful distinctions

between the two groups based on age, gender, severity of illness or other factors

that would account for the higher death rate in patients treated with NUPLAZID.

      6.     The incidence of death in those treated with NUPLAZID was so high

that Dr. Paul Andreason, a board-certified psychiatrist with more than 25 years of

experience, and the primary reviewer for the FDA of Acadia’s new drug

application (“NDA”) for NUPLAZID, issued a clinical review in September 2015

with a recommendation of “do not approve.” Mr. Andreason made clear in his

review that his recommendation not to approve was “due to an unacceptably

increased, drug related, safety risk of mortality and serious morbidity.”

      7.     Thereafter, an Advisory Committee convened on March 29, 2016 to

evaluate NUPLAZID and make a recommendation to the FDA regarding approval.

Despite Mr. Andreason’s scathing review of the drug, and despite stated concerns

from multiple members of the Committee regarding the drug’s safety profile, the



                                          4
  Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 5 of 92 PageID #: 5




Advisory Committee voted 12-2 in favor of approval swayed substantially by the

“unmet medical need” and lack of approved products to treat PD Psychosis.

However, even those who voted in favor, did so with stated reservations.

      8.     Post-commercialization the Company received mounting numbers of

adverse event reports confirming Mr. Andreason and the Advisory Committee

members’ worst fears--- the astronomical death and adverse event rates suffered by

patients treated with NUPLAZID during clinical testing manifested in real world

usage as well. At no point during the Relevant Period did Acadia issue a press

release revealing the surging number of adverse event reports nor did it

reference the adverse event reports in any of its quarterly or annual filings with

the SEC.

      9.     As Defendants well knew, and conceded in its Relevant Period SEC

filings, this increased risk of death in patients taking NUPLAZID could cause

physicians to refrain from prescribing the drug. Indeed, as Mr. Andreason

confirmed in his medical review, while NUPLAZID would be the first FDA

approved drug to treat PD Psychosis, it “will not be the only or possibly the best or

relatively safest drug to prescribe for the treatment of PDP.” With no other

products for sale, and no other drugs in the pipeline up for imminent FDA

approval, Acadia desperately needed physicians to prescribe NUPLAZID to their




                                         5
  Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 6 of 92 PageID #: 6




patients suffering with PD Psychosis rather than opt for potentially safer off-label

alternatives.

      10.       To that end, and unbeknownst to investors, Acadia began dispensing

massive sums of money to doctors, couched as consulting or speaking fees, to

incentivize prescription writing--a practice strictly prohibited by the False Claims

Act and Anti-Kickback Statute. Defendants acknowledged their familiarity with

the dictates of these regulations in SEC filings throughout the Relevant Period.

      11.       These improper payments triggered a serious risk that the Company

would face regulatory scrutiny for its questionable practices. Specifically, for the

six months of 2016 following NUPLAZID’s launch, Acadia spent $609,556 on

consulting, speaking and travel and lodging payments with payments to individual

doctors as large as $25,690 and $19,145. In 2017, the overall payouts skyrocketed.

In 2017, Acadia paid more than $8.6 million, with 62 doctors receiving more than

$50,000 apiece, and 26 receiving at least $100,000 each. For example, Acadia paid

$180,123 to Dr. Neal Hermanowicz, an Irvine, California-based movement

disorders specialist. Acadia also paid $166,259 to Dr. Jason Kellogg, a psychiatrist

from Santa Ana, California. In addition to prescribing the drug, both Hermanowicz

and Kellogg have spoken and written extensively promoting NUPLAZID.

      12.       Many of the physicians who received Acadia “consulting fee”

payments in 2016 and 2017 are the same individuals who prescribed NUPLAZID



                                          6
  Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 7 of 92 PageID #: 7




with some frequency in 2016. Notably, in 2016, 14 of the 25 doctors that most

frequently prescribed NUPLAZID to patients covered by Medicaid Part D received

“consulting fees” in 2017 worth more than $1.21 million in total.

      13.   For example, Dr. Hermanowicz ranked #8 for prescriptions of

NUPLAZID covered under Medicare Part D. Dr. David Keitzman, a neurologist

from Commack, NY, received $14,203.38 from Acadia in 2016 and $154,988.18 in

2017. For 2016, Keitzman ranked #2 for prescriptions of NUPLAZID covered

under Medicare Part D. Dr. Stuart Isaacson, a neurologist from Boca Raton,

Florida, received payments of $3,250 from Acadia in 2016 and $154.560,04 in

2017. For 2016, Dr. Isaacson ranked #11 for prescriptions of NUPLAZID covered

under Medicare Part D.

      14.   Throughout the Relevant Period, Defendants made materially false

and/or misleading statements, as well as failed to disclose material adverse facts,

including: (i) adverse events, safety concerns, and mounting reports of deaths

related to NUPLAZID post-commercialization raised the risk that the FDA would

reconsider its approval of the drug or, at minimum, that industry watchdogs would

warn against prescribing the drug; (ii) as a result of NUPLAZID’s deleterious

safety profile and the availability of off-label alternatives, Acadia embarked on a

campaign to pay off physicians to prescribe NUPLAZID; (iii) Acadia’s reported

net product sales throughout the Relevant Period therefore included sales



                                         7
  Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 8 of 92 PageID #: 8




generated, at least in part, by undisclosed improper business practices rather than

just from the acceptable business practices Defendants described publicly during

the Relevant Period; and (iv) these improper business practices, in contravention of

federal regulations, raised a risk that Acadia would face regulatory scrutiny.

      15.    On February 27, 2018, Acadia announced fourth quarter 2017

NUPLAZID sales of $43.6 million, which was approximately $720,000 below

consensus estimates.

      16.    On this news, Acadia’s stock price fell $6.24 per share, or 20%, to

close at $24.92 per share on February 28, 2018, on unusually heavy trading

volume.

      17.    On April 9, 2018, CNN reported that “[p]hysicians, medical

researchers and other experts told CNN that they worried that [NUPLAZID] had

been approved too quickly, based on too little evidence that it was safe or effective.

And given these mounting reports of deaths, they say that more needs to be done to

assess Nuplazid’s true risks.”

      18.    On this news, Acadia’s stock price fell $5.03 per share, or 23.4%, to

close at $16.50 per share on April 9, 2018, on unusually heavy trading volume.

      19.    On April 25, 2018, CNN reported that the FDA was re-examining the

safety of NUPLAZID.




                                          8
  Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 9 of 92 PageID #: 9




      20.    On this news, Acadia’s stock price fell $4.27 per share, or 21.9%, to

close at $15.20 per share on April 25, 2018, on unusually heavy trading volume.

      21.    On July 9, 2018, the Southern Investigative Reporting Foundation

(“SIRF”) published a report entitled “Acadia Pharmaceuticals: This Is Not a

Pharmaceuticals Company.” Therein, SIRF stated that “evidence is mounting that

something is horribly wrong with Acadia’s sole drug, Nuplazid, an antipsychotic

for Parkinson’s disease patients who experience episodic hallucinations and

delusions” and that “Acadia has accomplished its growth in ways that have

attracted intense regulatory scrutiny for other drug companies” including

“dispensing wads of cash to doctors to incentivize prescription writing and

downplaying mounting reports of patient deaths.”

      22.    On this news, Acadia’s stock price fell $1.21 per share, or 6.8%, to

close at $16.63 per share on July 9, 2018, on unusually heavy trading volume.

      23.    Following the Relevant Period, on November 28, 2018, the Company

filed a prospectus supplement on Form 424B5. Buried within that filing, the

Company included a single sentence revealing that two months prior, in

September 2018, Acadia “received a civil investigative demand, or CID, from the

DOJ pursuant to the Federal False Claims Act requesting certain documents and

information related to our sales and marketing of NUPLAZID.” The DOJ’s

investigation is still ongoing.



                                        9
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 10 of 92 PageID #: 10




      24.    Then, on March 27, 2019, the Institute for Safe Medication Practices

(“ISMP”) issued a report which called upon the FDA to reevaluate the drug, or at

minimum, revise NUPLAZID’s confusing black box warning. Highlighting

frightening safety signals, the ISMP noted that in the prior 12 months there had

been 43,781 reports of patient deaths, a number that surpassed the number of

deaths for all motor vehicle accidents in 2017 and twice as many as for all

homicides.

      25.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, the Company

has suffered significant losses and damages.

                         JURISDICTION AND VENUE

      26.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331 in that this Complaint states a federal question. This Court has supplemental

jurisdiction over the state law claims asserted herein pursuant to 28 U.S.C. §

1367(a). This action is not a collusive one to confer jurisdiction on a court of the

United States, which it would not otherwise have.

      27.    Venue is proper in this district because a substantial portion of the

transactions and wrongs complained of herein, including Defendants’ participation

in the wrongful acts detailed herein, occurred in this district.     One or more

Defendants either resides in or maintains offices in this district, and Defendants



                                        10
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 11 of 92 PageID #: 11




have received substantial compensation in this district by engaging in numerous

improper activities detailed herein and conducting business here, which had a

material effect in this district.

       28.    This Court has jurisdiction over each Defendant named herein

because each Defendant is either a corporation that conducts business in and

maintains operations in this District, or is an individual who has sufficient

minimum contact with this District so as to render the exercise of jurisdiction by

this Court permissible under traditional notions of fair play and substantial justice.

       29.    Venue is proper in this Court pursuant to 28 U.S.C. §1391(a) because

a substantial portion of the transactions and wrongs complained of herein,

including Defendants’ primary participation in the wrongful acts detailed herein

occurred in this District. Further, Acadia is incorporated in this District.

                                    THE PARTIES

       A.     Plaintiff

       30.    Plaintiff has continuously been a shareholder throughout the period of

the wrongdoings complained of herein, and is a current shareholder.

       B.     Nominal Defendant

       31.    Nominal Defendant Acadia is a Delaware corporation with its

principal executive offices located at 3611 Valley Centre Drive, Suite 300, San




                                           11
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 12 of 92 PageID #: 12




Diego, California 92130. Acadia’s shares trade on the NASDAQ Stock Market

under the ticker symbol “ACAD.”

      C.    Defendants

      32.   Defendant Stephen R. Davis ("Davis") is ACADIA's Chief Executive

Officer and a director and has been since September 2015. Defendant Davis was

also ACADIA's President from September 2015 to November 2018; Principal

Financial Officer from November 2018 to March 2019 and from September 2015

to August 2016; Principal Accounting Officer from September 2015 to August

2016; Interim Chief Executive Officer from March 2015 to August 2015; and

Executive Vice President, Chief Financial Officer and Chief Business Officer from

July 2014 to August 2015. Defendant Davis is named as a defendant in the

Securities Class Action that alleges he violated sections 10(b) and 20(a) of the

Exchange Act. Defendant Davis knowingly, recklessly, or with gross negligence

made improper statements in the Company's press releases, public filings, and/or

analyst conference calls. ACADIA paid defendant Davis the following

compensation as an executive:

                YEAR                          TOTAL COMPENSATION

                 2019                                  $7,631,245

                 2018                                  $6,508,032

                 2017                                  $15,158,146


                                       12
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 13 of 92 PageID #: 13




                   2016                                  $9,261,447


      33.   Defendant Srdjan R. Stankovic ("Stankovic") is ACADIA's President

and has been since November 2018. Defendant Stankovic was also ACADIA's

Executive Vice President, Head of Research and Development from November

2015 to November 2018. Defendant Stankovic is named as a defendant in the

Securities Class Action that alleges he violated sections 10(b) and 20(a) of the

Exchange Act. Stankovic knowingly, recklessly, or with gross negligence made

improper statements in the Company's press releases, public filings, and/or analyst

conference calls. ACADIA paid defendant Stankovic the following compensation

as an executive:

                   YEAR                        TOTAL COMPENSATION

                   2019                                  $5,088,270

                   2018                                  $5,678,381

                   2017                                  $7,196,469

                   2016                                  $2,743,218


      34.   Defendant Michael J. Yang ("Yang") is ACADIA's Executive Vice

President, Chief Commercial Officer and has been since March 2017. Defendant

Yang is named as a defendant in the Securities Class Action that alleges he

violated sections 10(b) and 20(a) of the Exchange Act. Defendant Yang knowingly


                                        13
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 14 of 92 PageID #: 14




or recklessly made improper statements in the Company's press releases, public

filings, and/or analyst conference calls. ACADIA paid defendant Yang the

following compensation as an executive:

                YEAR                         TOTAL COMPENSATION

                 2018                                 $3,182,910

                 2017                                $12,103,948


      35.   Defendant Todd S. Young ("Young") was ACADIA's Executive Vice

President and Chief Financial Officer from August 2016 to October 2018.

Defendant Young is named as a defendant in the Securities Class Action that

alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant

Young knew about, allowed, or approved the Defendant Young knowingly,

recklessly, or with gross negligence made improper statements in the Company's

press releases, public filings, and/or analyst conference calls. ACADIA paid

defendant Young the following compensation as an executive:

                YEAR                         TOTAL COMPENSATION

                 2018                                 $1,386,333

                 2017                                 $3,301,619

                 2016                                 $4,696,543




                                      14
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 15 of 92 PageID #: 15




      36.   Defendant Terrence O. Moore ("Moore") was ACADIA's Executive

Vice President and Chief Commercial Officer from August 2013 to March 2017.

Defendant Moore is named as a defendant in the Securities Class Action that

alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant Moore

knew about, allowed, or approved the Defendant Moore knowingly or recklessly

made improper statements in the Company's press releases, public filings, and/or

analyst conference calls. ACADIA paid defendant Moore the following

compensation as an executive:

                YEAR                           TOTAL COMPENSATION

                 2016                                  $2,643,985


      37.   Defendants Davis, Stankovic, Yang, and Young are collectively

referred to herein as the “Executive Defendants.”

      38.   Defendant Stephen R. Biggar ("Biggar") is ACADIA's Chairman of

the Board and has been since June 2016, and a director and has been since January

2013. Defendant Biggar knowingly or recklessly made improper statements in the

Company's press releases and public filings. ACADIA paid defendant Biggar the

following compensation as a director:

                YEAR                           TOTAL COMPENSATION

                 2019                                       $



                                        15
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 16 of 92 PageID #: 16




                 2018                                   $276,284

                 2017                                   $352,326

                 2016                                   $442,194


      39.   Defendant Julian C. Baker ("Baker") is an ACADIA director and has

been since March 2015. Defendant Baker knowingly or recklessly made improper

statements in the Company's press releases and public filings. ACADIA paid

defendant Baker the following compensation as a director:

                YEAR                          TOTAL COMPENSATION

                 2019                                   $274,959

                 2018                                   $231,284

                 2017                                   $307,326

                 2016                                   $382,888


      40.   Defendant Laura A. Brege ("Brege") is an ACADIA director and has

been since May 2008. Defendant Brege is the Chair of ACADIA's Audit

Committee and has been since at least April 2017, and a member of that committee

and has been since at least April 2016. Defendant Brege knowingly or recklessly

made improper statements in the Company's press releases and public filings.

ACADIA paid defendant Brege the following compensation as a director:




                                       16
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 17 of 92 PageID #: 17




               YEAR                          TOTAL COMPENSATION

                2019                                  $289,959

                2018                                  $793,629

                2017                                  $329,678

                2016                                  $381,388


      41.   Defendant James Daly ("Daly") is an ACADIA director and has been

since January 2016. Defendant Daly is a member of ACADIA's Audit Committee

and has been since at least April 2017. Defendant Daly knowingly or recklessly

made improper statements in the Company's press releases and public filings.

ACADIA paid defendant Daly the following compensation as a director:

               YEAR                          TOTAL COMPENSATION

                2019                                  $392,439

                2018                                  $413,549

                2017                                  $576,146

                2016                                  $664,242


      42.   Defendant Edmund P. Harrigan ("Harrigan") is an ACADIA director

and has been since November 2015. Defendant Harrigan knowingly or recklessly

made improper statements in the Company's press releases and public filings.

ACADIA paid defendant Harrigan the following compensation as a director:


                                      17
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 18 of 92 PageID #: 18




                 YEAR                            TOTAL COMPENSATION

                  2019                                     $372,439

                  2018                                     $394,552

                  2017                                     $556,446

                  2016                                     $449,081


      43.    Defendant Daniel B. Soland ("Soland") is an ACADIA director and

has been since March 2015. Defendant Soland is a member of ACADIA's Audit

Committee and has been since at least April 2017. Defendant Soland knowingly or

recklessly made improper statements in the Company's press releases and public

filings. ACADIA paid defendant Soland the following compensation as a director:

                 YEAR                            TOTAL COMPENSATION

                  2019                                     $392,439

                  2018                                     $412,567

                  2017                                     $575,196

                  2016                                     $382,138


      44.    Defendants Biggar, Baker, Brege, Daly, Davis, Harrigan, and Soland

are collectively referred to herein as the “Director Defendants.”

      45.    The Director Defendants, together with the Executive Defendants, are

collectively referred to herein as the Individual Defendants.


                                         18
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 19 of 92 PageID #: 19




                 DUTIES OF THE INDIVIDUAL DEFENDANTS

                                   Fiduciary Duties

       46.     By reason of their positions as officers, directors, and/or fiduciaries of

Acadia, and because of their ability to control the business and corporate affairs of

Acadia, the Individual Defendants owed, and owe, the Company and its

shareholders fiduciary obligations of trust, loyalty, good faith, and due care, and

were, and are, required to use their utmost ability to control and manage Acadia in

a fair, just, honest, and equitable manner. The Individual Defendants were, and are,

required to act in furtherance of the best interests of Acadia and its shareholders so

as to benefit all shareholders equally and not in furtherance of their personal

interest or benefit.

       47.     Each director and officer of the Company owes to Acadia and its

shareholders the fiduciary duty to exercise good faith and diligence in the

administration of the affairs of the Company and in the use and preservation of its

property and assets, as well as the highest obligations of fair dealing.

       48.     In addition, as officers and/or directors of a publicly held company,

the Individual Defendants had a duty to promptly disseminate accurate and truthful

information with regard to the Company’s financial and business prospects so that

the market price of the Company’s stock would be based on truthful and accurate

information.



                                            19
    Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 20 of 92 PageID #: 20




                                  Audit Committee Duties

         49.    Pursuant to the Audit Committee Charter of Acadia,2 the purpose of

the Audit Committee is to “act on behalf of the Company’s Board in fulfilling the

Board’s oversight responsibilities with respect to: (i) the Company’s corporate

accounting, financial reporting processes, systems of internal accounting and

financial controls, and audits of financial statements, (ii) the quality and integrity

of the Company’s financial statements and reports, and (iii) the qualifications,

independence and performance of any registered public accounting firm engaged

for the purpose of preparing or issuing an audit report (the “Auditors”) or

performing other audit, review or attest services for the Company.”

         50.    In addition to these duties, the members of the Audit Committee are

responsible for the following:

         B. Oversee Internal Controls and Risk Management

                1. Complaint Procedures. Establish procedures, when and as
                required by applicable laws, rules and regulations, for the
                receipt, retention and treatment of complaints received by the
                Company regarding accounting, internal accounting controls or
                auditing matters and the confidential and anonymous
                submission by employees of concerns regarding questionable
                accounting or auditing matters. Review such procedures as
                necessary from time to time.

                2. Internal Control Over Financial Reporting. Discuss with
                management and the Auditors the scope, adequacy and


2
    Available at https://ir.acadia-pharm.com/static-files/d4134520-074c-4c80-8c33-a722c4b57921.


                                               20
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 21 of 92 PageID #: 21




          effectiveness of the Company's internal control over financial
          reporting.

          3. Financial Risk Assessment and Management. Review and
          discuss with management the Company's major financial risk
          exposures and the steps taken by management to monitor and
          control these exposures, including reviewing and/or
          implementing any guidelines and policies with respect to
          financial risk assessment and management adopted by the
          Company.

    C. Oversee Financial Reporting

          1. Accounting Principles and Policies. Review and discuss
          with management and the Auditors, as appropriate, significant
          issues that arise regarding accounting principles and financial
          statement presentation, including critical accounting policies
          and practices; alternative accounting policies available under
          GAAP that the Auditors have discussed with management, the
          ramifications of the use of such alternatives and the treatment
          preferred by the Auditors; the potential impact on the financial
          statements of regulatory and accounting initiatives; and any
          other significant reporting issues and judgments.

                               *      *     *

          3. Management's Discussion and Analysis. Review and
          discuss with management and the Auditors, as appropriate, the
          Company's disclosures contained under the caption
          "Management's Discussion and Analysis of Financial Condition
          and Results of Operations" in its periodic reports to be filed
          with the Securities and Exchange Commission (the "SEC").

          4. Audited Financial Statements. Upon completion of the
          annual audit, (i) review the Company's annual financial
          statements proposed to be included in the Company's Annual
          Report on Form 10-K to be filed with the SEC and (ii)
          recommend whether or not such financial statements should be
          so included.



                                     21
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 22 of 92 PageID #: 22




             5. Quarterly Results. Prior to public disclosure of quarterly
             financial information, review and discuss with management and
             the Auditors the results of the Auditors' review of the
             Company's quarterly financial statements proposed to be
             included in the Company's Quarterly Report on Form 10-Q to
             be filed with the SEC, or included in the Company's quarterly
             earnings release, and any other matters required to be
             communicated to the Committee by the Auditors under the
             standards of the Public Company Accounting Oversight Board
             (United States).

             6. Press Releases. Review and discuss with management and
             the Auditors, as appropriate, earnings press releases, as well as
             financial information and earnings guidance, which discussions
             may be general discussions of the type of information to be
             disclosed or the type of presentation to be made. The
             chairperson of the Committee may represent the entire
             Committee for purposes of this discussion.

      51.    Upon information and belief, the Company maintained an Audit

Committee Charter during the Relevant Period that imposed the same, or

substantially and materially the same or similar, duties on the members of the

Audit Committee as those set forth above.

   Duties Pursuant to the Company’s Code of Business Conduct and Ethics

      52.    Additionally, the Individual Defendants, as officers and/or directors of

Acadia, were and are all bound by the Company’s Code of Business Conduct and

Ethics (the “Code”). Specifically, it states the following:

      ACADIA Pharmaceuticals Inc. (the “Company”) is committed to
      maintaining the highest standards of business conduct and ethics. This
      Code of Business Conduct and Ethics (the “Code”) reflects the
      business practices and principles of behavior that support this
      commitment. We expect every employee, officer and director to read

                                          22
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 23 of 92 PageID #: 23




    and understand this Code and its application to the performance of his
    or her responsibilities with the Company. References in this Code to
    employees are intended to cover officers and, as applicable, directors.

    Officers and managers are expected to develop in employees a sense
    of commitment to the spirit, as well as the letter, of this Code.
    Managers are also expected to ensure that all employees and
    contractors conform to Code standards when working for or on behalf
    of the Company. The compliance environment within each manager’s
    assigned area of responsibility will be a significant factor in
    evaluating the quality of that individual’s performance.

                                 *     *      *

    Obeying the law, both in letter and in spirit, is the foundation of this
    Code. Our success depends upon each employee operating within
    legal guidelines and cooperating with local, national and international
    authorities. We expect employees to understand the legal and
    regulatory requirements applicable to their business units and areas of
    responsibility. We hold periodic training sessions to ensure that all
    employees are aware of and comply with the relevant laws, rules and
    regulations associated with their employment, including laws
    prohibiting insider trading (which are discussed in further detail in
    Section 3 below). While we do not expect you to memorize every
    detail of these laws, rules and regulations, we want you to be able to
    determine when to seek advice from others. If you do have a question
    in the area of legal compliance, it is important that you not hesitate to
    seek answers from your manager or the Chief Compliance Officer (as
    provided in Section 16). Disregard of the law will not be tolerated.
    Violation of domestic or foreign laws, rules and regulations may
    subject an individual, as well as the Company, to civil and/or criminal
    penalties. You should be aware that conduct and records, including e-
    mails, are subject to internal and external audits, and to discovery by
    third parties in the event of a government investigation or civil
    litigation. It is in everyone’s best interests to know and comply with
    our legal obligations.

                                 *     *      *




                                       23
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 24 of 92 PageID #: 24




      Our accounting records are also relied upon to produce reports for our
      management, stockholders and creditors, as well as for governmental
      agencies. We rely upon our accounting and other business and
      corporate records in preparing the periodic and current reports that we
      file with the Securities and Exchange Commission (the “SEC”).
      Securities laws require that these reports provide full, fair, accurate,
      timely and understandable disclosure and fairly present our financial
      condition and results of operations. Employees who collect, provide
      or analyze information for or otherwise contribute in any way in
      preparing or verifying these reports should strive to ensure that our
      financial disclosure is accurate and transparent and that our reports
      contain all of the information about the Company that would be
      important to enable stockholders and potential investors to assess the
      soundness and risks of our business and finances and the quality and
      integrity of our accounting and disclosures.

      53.      Upon information and belief, the Company maintained a version of

the Code during the Relevant Period that imposed the same, or substantially and

materially the same, or similar, duties on, among others, the Board as those set

forth above.

                          Control, Access, and Authority

      54.      The Individual Defendants, because of their positions of control and

authority as directors and/or officers of Acadia, were able to, and did, directly

and/or indirectly, exercise control over the wrongful acts complained of herein, as

well as the contents of the various public statements issued by Acadia.

      55.      Because of their advisory, executive, managerial, and directorial

positions with Acadia, each of the Individual Defendants had access to adverse,




                                         24
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 25 of 92 PageID #: 25




non-public information about the financial condition, operations, and improper

representations of Acadia.

      56.      At all times relevant hereto, each of the Individual Defendants was the

agent of each of the other Individual Defendants and of Acadia, and was at all

times acting within the course and scope of such agency.

                        Reasonable and Prudent Supervision

      57.      To discharge their duties, the officers and directors of Acadia were

required to exercise reasonable and prudent supervision over the management,

policies, practices, and controls of the financial affairs of the Company. By virtue

of such duties, the officers and directors of Acadia were required to, among other

things:

      (a) ensure that the Company complied with its legal obligations and

            requirements, including acting only within the scope of its legal authority

            and disseminating truthful and accurate statements to the investing

            public;

      (b) conduct the affairs of the Company in an efficient, business-like manner

            so as to make it possible to provide the highest quality performance of its

            business to avoid wasting the Company’s assets, and to maximize the

            value of the Company’s stock;




                                            25
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 26 of 92 PageID #: 26




      (c) properly and accurately guide shareholders and analysts as to the true

            financial and business prospects of the Company at any given time,

            including making accurate statements about the Company’s business and

            financial prospects and internal controls;

      (d) remain informed as to how Acadia conducted its operations, and, upon

            receipt of notice or information of imprudent or unsound conditions or

            practices, make reasonable inquiry in connection therewith, and take

            steps to correct such conditions or practices and make such disclosures as

            necessary to comply with securities laws; and

      (e) ensure that Acadia was operated in a diligent, honest, and prudent

            manner in compliance with all applicable laws, rules, and regulations.

                              BREACHES OF DUTIES

      58.      Each Individual Defendant, by virtue of their position as a director

and/or officer, owed to Acadia and its shareholders the fiduciary duties of loyalty

and good faith, and the exercise of due care and diligence in the management and

administration of the affairs of Acadia, as well as in the use and preservation of its

property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors

and officers of Acadia, the absence of good faith on their part, and a reckless

disregard for their duties to Acadia and its shareholders that the Individual


                                            26
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 27 of 92 PageID #: 27




Defendants were aware or should have been aware posed a risk of serious injury to

Acadia.

      59.    The Individual Defendants each breached their duties of loyalty and

good faith by allowing the Individual Defendants to cause, or by themselves

causing, the Company to make false and/or misleading statements that misled

shareholders into believing that disclosures related to the Company’s financial and

business prospects were truthful and accurate when made.

      60.    In addition, as a result of the Individual Defendants’ illegal actions

and course of conduct, the Company is now the subject of the Securities Class

Action that alleges violations of the federal securities laws. As a result, Acadia has

expended, and will continue to expend, significant sums of money to rectify the

Individual Defendants’ wrongdoing.

      61.    In committing the wrongful acts alleged herein, the Individual

Defendants have pursued, or joined in the pursuit of, a common course of conduct,

and have acted in concert with, and conspired with, one another in furtherance of

their wrongdoing. The Individual Defendants further aided and abetted and/or

assisted each other in breaching their respective duties.

      62.    During all times relevant hereto, the Individual Defendants

collectively and individually initiated a course of conduct that was designed to

mislead shareholders into believing that the Company’s business and financial



                                          27
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 28 of 92 PageID #: 28




prospects were better than they actually were. In furtherance of this plan,

conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein.

      63.    The purpose and effect of the Individual Defendants’ conspiracy,

common enterprise, and/or common course of conduct was, among other things,

to: (a) disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duties and unjust enrichment; and (b) disguise and misrepresent the

Company’s actual business and financial prospects.

      64.    The Individual Defendants accomplished their conspiracy, common

enterprise, and/or common course of conduct by causing the Company to

purposefully, recklessly, or negligently release improper statements. Because the

actions described herein occurred under the authority of the Board, each of the

Individual Defendants was a direct, necessary, and substantial participant in the

conspiracy, common enterprise, and/or common course of conduct complained of

herein.

      65.    Each of the Individual Defendants aided and abetted and rendered

substantial assistance in the wrongs complained of herein. In taking such actions to

substantially assist the commissions of the wrongdoing complained of herein, each

Individual Defendant acted with knowledge of the primary wrongdoing,




                                          28
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 29 of 92 PageID #: 29




substantially assisted the accomplishment of that wrongdoing, and was aware of

their overall contribution to and furtherance of the wrongdoing.

                         SUBSTANTIVE ALLEGATIONS

                                    Background

         66.   Acadia is a biopharmaceutical company that purports to focus on the

development and commercialization of medicines to address central nervous

system disorders. The Company’s only drug is NUPLAZID (pimavanserin),

approved by the FDA on April 29, 2016 for the treatment of hallucinations and

delusions associated with PD Psychosis. The Company launched NUPLAZID in

the United States in May 2016. As Acadia’s SEC filings make clear, “Net product

sales consist of sales of NUPLAZID, our first and only commercial product to

date.”

                    The FDA Approval Process for NUPLAZID

         67.   Any new drug must be put through a series of clinical trials to prove

its safety and efficacy before it can be marketed and sold in the U.S. This includes

human clinical trials that proceed in three phases. Phase 3 studies, the final phase,

“are intended to gather the additional information about effectiveness and safety

that is needed to evaluate the overall benefit-risk relationship of the drug and to

provide an adequate basis for physician labeling.” See 21 C.F.R. § 312.21(c). Such

studies are considerably more extensive than the preceding phases. Phase 3 studies



                                          29
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 30 of 92 PageID #: 30




are large-scale trials, usually involving several hundred to several thousand

subjects and are intended to gather the information necessary to provide an

adequate basis for labeling the drug. See 21 C.F.R. § 312.21(c). The FDA

considers all of the clinical trials results and nonclinical studies in determining

whether to approve a drug for market. See 21 C.F.R. §§ 314.125(b), 314.126(a).

      68.    NUPLAZID (aka Pimavanserin) was developed under IND 68,384 for

the treatment of PD Psychosis. The clinical program consisted of four randomized,

controlled trials for safety and efficacy, which utilized the Scale for the

Assessment of Positive Symptoms (SAPS) as the primary efficacy variable. This

scale failed to show a statistically significant improvement in psychosis

symptoms in three of the trials. Following its first three failures, Acadia met with

the FDA in April 2010 to discuss their clinical program and modifications of the

design for a subsequent fourth pivotal trial. The resulting Phase III trial (ACP-103-

020) was statistically positive.

      69.    The trial was randomized, which means that after enrolling patients---

all of whom had to satisfy the same inclusion criteria to participate in the trial---

the patients were randomly allocated to either the drug group or the placebo group.

The point of this is to ensure that differences in safety and efficacy results between

the two groups can be attributed to the drug rather than to some distinction

between the two groups based on age, gender, severity of illness, or other non-drug



                                         30
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 31 of 92 PageID #: 31




related factor. Notably 11.6% of trial patients discontinued the trial, with twice the

rate of discontinuation occurring in the drug group, mostly because of adverse

events.

      70.    Following the completion of this trial, Acadia again met with the FDA

in 2013 to gain agreement that an NDA would be accepted for filing based on data

from a single, strongly positive trial with supportive safety and efficacy data from

their earlier trials. The FDA usually requires evidence of more than one positive,

adequate, and well-controlled trial for drug approval. Then, Acadia received a

“Breakthrough Therapy Designation” for NUPLAZID in August 2014, a

designation created by Congress in 2012 to speed up the FDA’s approval process

for treatments targeting an “unmet medical need.”

      71.    NUPLAZID, therefore, did not need to meet the same rigorous

requirements as other drugs seeking approval and skated through the FDA

approval process with greater ease despite its deleterious risk profile.

      72.    Acadia submitted a new drug application (“NDA”) to the FDA on

September 1, 2015.

      73.    The incidence of death in those treated with NUPLAZID was so high

that Dr. Paul Andreason, a board-certified psychiatrist with more than 25 years of

experience, and the primary reviewer for the FDA of Acadia’s new drug

application (“NDA”) for NUPLAZID, issued a clinical review in September 2015



                                          31
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 32 of 92 PageID #: 32




with a recommendation of “do not approve.” Mr. Andreason made clear in his

review that his recommendation not to approve was “due to an unacceptably

increased, drug related, safety risk of mortality and serious morbidity.”

      74.    Indeed, Mr. Andreason made clear in his review that:

      If pimavanserin is approved based only on the data in this NDA, then
      it will be the only drug approved for this use; however, pimavanserin
      will not be the only or possibly the best or relatively safest drug to
      prescribe for the treatment of PDP. If pimavanserin is approved
      based only on this data, then the market will reasonably assume that
      pimavanserin is at least safer than clozapine. This conclusion would
      be misleading…

      75.    An Advisory Committee convened on March 29, 2016 to evaluate

NUPLAZID and make a recommendation to the FDA regarding approval. Despite

Mr. Andreason’s scathing review of the drug, and despite stated concerns from

multiple members of the Committee regarding the drug’s safety profile, the

Advisory Committee voted 12-2 in favor of approval swayed substantially by the

“unmet medical need” and lack of approved products to treat PD Psychosis.

      76.    Even those Committee members that voted “yes” did so with stated

reservations, including that the side effects are “concerning,” and “the benefit is

not as great as I would have liked,” “I think the concern about safety is real,” “I

voted yes with some reservations,” “If there were a safe and effective alternative

on the market, I would not have voted yes,” “definitely have some concerns about

the safety,” “I voted yes with the plea to the FDA to please consider a large



                                         32
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 33 of 92 PageID #: 33




observational study so we can ensure that once it goes into real-world use, that the

benefits will outweigh the risks,” and “So I will summarize now. I would say that

even the people that voted yes did so with qualifications. There's concerns about

the safety…”

      77.    The FDA accepted the Committee’s recommendation and approved

NUPLAZID the following month. While NUPLAZID contains a black box

warning indicating that there is an increased risk of death in elderly patients with

dementia-related psychosis treated with antipsychotic drugs, the warning did not

state that the risk of death was higher for NUPLAZID as compared to other

antipsychotic drugs and that patients with PD Psychosis were also at greater risk of

death even if they did not suffer from dementia.

      78.    Acadia commercially launched NUPLAZID on May 31, 2016.

     Federal Regulations and Acadia’s Improper Payments to Physicians

      79.    While Acadia may have been highly motivated to do everything

necessary to increase sales and revenues, numerous federal and state laws and

regulations, as well as industry ethical guidelines, restrict the Company’s ability to

adopt certain practices in the sales and marketing of and billing for its products and

services. While some of these sales and marketing practices may be commonly

accepted and legal in many types of businesses, pharmaceuticals are unique

because certain government programs, such as Medicare and Medicaid, depend on



                                         33
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 34 of 92 PageID #: 34




physicians and healthcare professionals to exercise independent judgment in the

best interests of the patient. Thus, as explained by the Office of the Inspector

General (“OIG”), the purpose of these laws and regulations is “to protect patients

and federal healthcare programs from fraud and abuse by curtailing the corrupting

influence of money on health care decisions.”

      80.    Specifically, in 1972, Congress enacted the Federal Anti-Kickback

Statute to address concerns regarding conflicts of interest and unfair competition,

which lead to abuses of federal health care programs. The Anti-Kickback Statute

provides, in pertinent part:

      “Whoever knowingly and willfully offers or pays any remuneration
      (including any kickback, bribe, or rebate) directly or indirectly,
      overtly or covertly, in cash or in kind to any person to induce such
      person— (A) to refer an individual to a person for the furnishing or
      arranging for the furnishing of any item or service for which payment
      may be made in whole or in part under a Federal health care program,
      or (B) to purchase, lease, order, or arrange for or recommend
      purchasing, leasing, or ordering any good, facility, service, or item for
      which payment may be made in whole or in part under a Federal
      health care program, shall be guilty of a felony and upon conviction
      thereof, shall be fined not more than $25,000 or imprisoned for not
      more than five years, or both.”

42 U.S.C. § 1320a-7b(b).

      81.    In addition to criminal and civil fines and penalties, including up to

five years in prison, violation of the Anti-Kickback Statute can also result in

exclusion from participating in and receiving reimbursement from state and federal

healthcare programs.

                                         34
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 35 of 92 PageID #: 35




      82.   This is particularly relevant to Acadia given that throughout the

Relevant Period, Acadia represented that for prescriptions of NUPLAZID, two-

thirds are under Medicare Part D plans, almost a third commercial and the

remainder covered under Medicaid.

      83.   Speaking about the Anti-Kickback Statute, the OIG warned that:

      “Also of concern are compensation relationships with physicians for
      services connected directly or indirectly to a manufacturer’s
      marketing and sales activities, such as speaking, certain research, or
      preceptor or ‘shadowing’ services . . . In particular, the use of health
      care professionals for marketing purposes––including, for example,
      ghost-written papers or speeches––implicate the anti-kickback
      statute.”

      84.   With respect to “business courtesies and other gratuities,” the OIG

warned that entertainment, recreation, travel, meals, gifts, gratuities, and other

business courtesies implicate the Anti-Kickback Statute if given to physicians in a

position to make or influence referrals or if any one purpose is to generate

business for the company.

      85.   Similarly, consulting arrangements also may implicate the Anti-

Kickback Statute. Although the Anti-Kickback Statute contains certain “safe

harbors” for certain business arrangements, strict adherence with all applicable

conditions set out in the relevant safe harbor is required in order to ensure

compliance with the law. Among other things, compensation paid to consultants




                                        35
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 36 of 92 PageID #: 36




must be reasonable and must not be tied to the volume of business generated or the

value of referrals.

      86.    Furthermore, under the Federal False Claims Act, the government

may recover losses due to fraud and abuse by persons seeking payment from the

United States. See S. Rep. No. 345, 99 Cong., 2d Sess. at 2 (1986), reprinted in

1986 U.S.C.C.A.N 5266. The False Claims Act makes it unlawful for any person

to knowingly present a false or fraudulent claim, record or statement to the

government for payment or approval. See 31 U.S.C. § 3729. With respect to

Medicare and Medicaid, claims may be false if they claim reimbursement for

services or costs that either are not reimbursable or were not rendered as claimed.

Medicare and Medicaid coverage is also limited to medical goods and services that

are “reasonable and necessary” for the diagnosis and treatment of a patient. See 42

U.S.C. § 1395y(a)(1)(A).

      87.    Regulatory scrutiny of the medical industry also increased with the

enactment of the Physician Payments Sunshine Act of 2009 and the Patient and

Affordable Care Act in 2010 (“PPACA”). These laws broaden the scope of the

Anti-Kickback Statute and False Claims Act and require companies to report all

transfers of value to physicians to the U.S. Department of Health and Human

Services on an annual basis beginning March 31, 2013.




                                        36
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 37 of 92 PageID #: 37




         88.   With the enactment of the PPACA in 2010, violations of the Anti-

Kickback Statute are per se violations of the False Claims Act. Specifically, the

PPACA changed the language of the Anti-Kickback Statute to provide that claims

submitted in violation of the statute automatically constitute false claims for

purposes of the False Claims Act.

         89.   Congress also added a new section that eliminates the requirement

that a person have actual knowledge of the law or specific intent to commit a

violation of the statute. See 42 U.S.C. §1320a-7b(h). Under the PPACA, even an

unwitting and non-benefitting party within the stream of a reimbursement claim to

Medicare or Medicare is liable for fraud if unlawful kickbacks taint any part of the

claim.

         90.   As stated in Acadia’s Relevant Period SEC filings, Defendants

understood that they were, “subject to state and federal laws, including, among

others, anti-kickback laws, false claims laws, data privacy and security laws, and

transparency laws that restrict certain business practices in the pharmaceutical

industry.” Defendants demonstrated their awareness and understanding of

applicable regulations by explaining:

         The Anti-Kickback Statute “makes it illegal for any person or entity to
         knowingly and willfully, directly or indirectly, solicit, receive, offer,
         or pay any remuneration that is in exchange for or to induce the
         referral of business, including the purchase, order, lease of any good,
         facility, item or service for which payment may be made under a
         federal healthcare program, such as Medicare or Medicaid. The term

                                            37
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 38 of 92 PageID #: 38




      “remuneration” has been broadly interpreted to include anything of
      value.”

                                   *     *      *

      “federal false claims and false statement laws, including the federal
      civil False Claims Act, prohibits, among other things, any person or
      entity from knowingly presenting, or causing to be presented, for
      payment to, or approval by, federal programs, including Medicare and
      Medicaid, claims for items or services, including drugs, that are false
      or fraudulent…”

      91.    Acadia further acknowledged its understanding throughout the

Relevant Period that “a violation of the U.S. federal Anti-Kickback Statute

constitutes a false or fraudulent claim for purposes of the False Claims Act.”

       Acadia Dispenses Payouts to Physicians Prescribing NUPLAZID

      92.    Despite the potentially serious repercussions, Defendants employed

practices that exposed the Company to liability and enforcement under healthcare

fraud and abuse laws, including, inter alia, the Anti-Kickback Statute and the False

Claims Act

      93.    As Acadia conceded in its Relevant Period SEC filings, the increased

risk of death and adverse events in patients taking NUPLAZID could cause

physicians to refrain from prescribing the drug. With no other approved products

on the market providing a potential source of product revenue, Acadia needed

physicians to prescribe NUPLAZID. Defendants therefore began dispensing




                                         38
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 39 of 92 PageID #: 39




massive sums of money to doctors to incentivize prescription writing while

downplaying mounting reports of patient deaths.

      94.   For example, for the six months of 2016 that followed NUPLAZID’s

launch, Acadia spent $609,556 on consulting, speaking and travel and lodging

payments to 1,578 doctors: The largest payouts went to Dr. Leslie Citrome, a New

York based psychiatrist, in the amount of $25,690 and Dr. Khashayar Dashtipour,

a California based neurologist, for $19,145.

      95.   In 2017, the overall payouts grew substantially. In 2017, Acadia paid

more than $8.6 million to 7,051 physicians, with 62 doctors receiving more than

$50,000 apiece, and 26 receiving at least $100,000 each. For example, Acadia paid

$180,123 to Dr. Neal Hermanowicz, an Irvine, California-based movement

disorders specialist. In 2016, Dr. Hermanowicz received $10,421 from Acadia.

Hermanowicz has spoken and written extensively regarding the advantages of

NUPLAZID. Indeed, even before NUPLAZID received its approval, Dr.

Hermanowicz authored a journal article in the Expert Review of Neurotherapeutics

hyping the drug and was quoted in a MedPage Today article in June 2015 touting

the efficacy of the drug and characterizing its offlabel competitors as coming “with

a lot of baggage in the form of side effects.” Dr. Hermanowicz also authored an

article published in Neurology Times regarding NUPLAZID on May 29, 2018.




                                         39
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 40 of 92 PageID #: 40




      96.   Acadia also paid $166,259 to Dr. Jason Kellogg, a psychiatrist from

Santa Ana, California. Kellogg has also spoken and written extensively about

NUPLAZID, including in an article in “Today’s Geriatric Medicine,” entitled New

Drug Shows Promise in Treating Parkinson's Disease Psychosis, where Kellogg is

quoted as saying:

      Nuplazid treats psychosis-related symptoms in PD without producing
      any type of dopamine blockade. Because this medication has zero
      dopamine affinity, it's ideal for PD patients because they already have
      low levels of dopamine, he says.

      In the clinical trial, the medication was effective at reducing delusions
      and hallucinations, and an open-label extension of the trial was also
      conducted, Kellogg says. "What we learned is that there was
      durability of effect, and it was appearing that over time the delusions
      were coming down, albeit at a slower rate, but they were still coming
      down. So we won't need a lot of addon therapy with this particular
      medication."

      97.   In an article published in the San Diego Business Journal on May 5,

2016, Kellogg lauds NUPLAZID and states, ““Patients have been waiting forever

for a treatment like this to surface,” said Dr. Jason Kellogg, a physician and

psychiatrist who has been treating mental illness for over a decade.” Kellogg is

also quoted in an article entitled, “New Drug Offers Hope For Patients Suffering

From Parkinson’s Psychosis,” published on May 12, 2016 in Provider magazine:

      “Using existing therapies to manage PDP is like trying to go north and
      south at the same time,” says Jason Kellogg, MD, chief of staff at
      Newport Bay Hospital, Newport Beach, Calif., and a specialist in
      treating individuals with PDP in long term care settings. “Current
      antipsychotics will make the physical symptoms worse. It’s a real

                                         40
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 41 of 92 PageID #: 41




      innovation to finally have a medication that will improve the
      delusions and not worsen the motor function of Parkinson’s patients.”

      98.   Many of the physicians who received Acadia “consulting fee”

payments in 2016 and 2017 are the same individuals who prescribed NUPLAZID

with some frequency in 2016. Notably, in 2016, 14 of the 25 doctors that most

frequently prescribed NUPLAZID to patients covered by Medicaid Part D received

“consulting fees” in 2017 worth more than $1.21 million in total.

      99.   For example, Dr. Hermanowicz ranked #8 for prescriptions of

NUPLAZID covered under Medicare Part D. Dr. David Keitzman, a neurologist

from Commack, NY, received $14,203.38 from Acadia in 2016 and $154,988.18 in

2017. For 2016, Keitzman ranked #2 for prescriptions of NUPLAZID covered

under Medicare Part D. Dr. Stuart Isaacson, a neurologist from Boca Raton,

Florida, received payments of $3,250 from Acadia in 2016 and $154.560,04 in

2017. For 2016, Dr. Isaacson ranked #11 for prescriptions of NUPLAZID covered

under Medicare Part D.

   Materially False and Misleading Statements Issued During the Relevant

                                      Period

      100. The Relevant Period begins on April 29, 2016 when Acadia issues a

press release touting the FDA’s approval of NUPLAZID, entitled “FDA Approves

Acadia Pharmaceuticals’ NUPLAZID™ (pimavanserin) - The First Drug

Approved for the Treatment of Hallucinations and Delusions Associated with

                                        41
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 42 of 92 PageID #: 42




Parkinson’s Disease Psychosis.” Therein, the Company emphasized that the FDA

based its approval on Phase III Study data supporting both efficacy and safety.

Specifically, the press release stated in relevant part:

      The FDA approval of NUPLAZID was based on data from the pivotal
      Phase III Study -020 and other supportive studies, representing the
      largest research and development program in Parkinson’s disease
      psychosis to date. In Study -020, NUPLAZID significantly reduced
      the frequency and severity of psychotic symptoms compared to
      placebo on the Scale for Assessment of Positive Symptoms –
      Parkinson’s Disease (SAPS-PD). This benefit was achieved without
      impairing motor function. The most common adverse reactions (≥5%
      and twice the rate of placebo) in this study were peripheral edema (7%
      NUPLAZID vs 3% placebo) and confusional state (6% NUPLAZID
      vs 3% placebo).

      101. The foregoing statements were false and misleading because, while

hyping that NUPLAZID did not impair motor function, and describing “the most

common adverse reactions,” the Company did not make clear that patients treated

with NUPLAZID during the Phase III trial died at twice the rate of patients treated

with placebo; that this troubling safety profile caused the physician that led the

FDA’s review of NUPLAZID to recommend against its approval; and that, with

safer “off-label” alternatives available, Defendants had to engage in improper

business practices, including sizable payouts, to convince physicians to prescribe

NUPLAZID, which raised a risk of regulatory scrutiny.

      102. On a May 2, 2016 analyst conference call to discuss the FDA’s

approval of NUPLAZID, Defendant Davis stated in relevant part:



                                           42
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 43 of 92 PageID #: 43




       The unique pharmacology of NUPLAZID establishes a new class of
       drug, selective serotonin inverse agonists, or SSIA, by not only
       preferentially targeting 5-HT2A receptors, but also avoiding activity
       at dopamine and other receptors commonly targeted by
       antipsychotics. With this novel mechanism NUPLAZID significantly
       reduces the hallucinations and delusions in patients with PDP and,
       importantly, does so without impairing motor function.

While touting the “unique pharmacology” of NUPLAZID because it purportedly

reduces hallucinations without impairing motor function, Defendants misled the

market by not simultaneously revealing that NUPLAZID had a death rate so high

that they would need to entice doctors with sizable payoffs to prescribe the drug to

their patients.

       103. Later, on the same call, Defendant Stankovic stated in relevant part:

       The approval was based on the compelling data from our Phase 3
       study 020, and other supported studies

                                   *     *     *

       Notably, 65% of patients taking NUPLAZID experienced a three-
       point or greater improvement on the SAPS-PD scale, compared to
       42% on placebo. Around 14% of patients taking NUPLAZID
       achieved a complete response or a full resolution of their PD
       psychosis symptoms on the SAPS-PD scale compared to 1% on
       placebo. Importantly, due to NUPLAZID's novel and unique
       mechanism of action this benefit was achieved without impacting
       motor function, an additional important feature prominently described
       in the label.

       Let me now turn to key safety information described in the
       NUPLAZID label. Similar to all other antipsychotics, NUPLAZID
       was approved with a class label box warning noting that elderly
       patients with dementia related psychosis treated with antipsychotic
       drugs are at an increased risk of death.

                                         43
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 44 of 92 PageID #: 44




When covering safety comparisons observed between the drug and placebo groups

during the trial, Defendant Stankovic omitted mention of the death rates entirely,

stating that, “In regards to adverse events, the most common adverse reaction,

defined as greater than or equal to 5% and twice the rate of placebo, included in the

label were peripheral edema and confusional state.” This statement was false and

misleading because, in fact, patients treated with NUPLAZID also died at twice the

rate of those treated with placebo. Stankovic also failed to reveal that because of

NUPLAZID’s terrible safety profile, the Company engaged in business practices

that raised a risk of regulatory scrutiny.

      104. Next, Defendant Moore described Acadia’s plan to successfully

commercialize and launch NUPLAZID, and to convince physicians to prescribe

NUPLAZID to their patients.

      So, what I would like to do now over the next few minutes is walk
      you through some of our commercial thinking regarding the launch
      and why we are confident NUPLAZID over time should become the
      standard of care for patients with hallucinations and delusions
      associated with PDP. As you know, new products require market
      education. As with any new medicine, especially one with a novel
      mechanism of action and in a disease where there has been no
      approved therapy we will need to increase awareness and education
      among the community about the availability and the appropriate use
      of NUPLAZID.

      Among PD patients, the frequency of doctor visits varies from
      monthly to every six months. This likely will impact the opportunity
      to initiate therapy for potential NUPLAZID patients. Many physicians
      may want to see how NUPLAZID works on one or two of their

                                             44
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 45 of 92 PageID #: 45




      patients to gather first-hand experience with the product. As they get
      comfortable with NUPLAZID, we expect that usage should increase
      and that the number of patients on drug will likely build over time.

      We believe we have a well-designed plan for systematically reaching
      out and reach the approximately 11,000 key physicians we have
      identified as PDP treating physicians. In fact, last Monday we
      onboarded 132 new employees as neuroscience sales specialists who
      are currently undergoing training. As was the case with the field
      management team we hired in March of 2015, this truly is an
      impressive group.

      In the process of recruiting and hiring these folks we received over
      9,000 applications and conducted 4,300 interviews to find our U.S.-
      based specialists. Coming out of the gate with a new product it is
      important to note that our field team experience averages 15 years in
      the pharmaceutical industry detailing products and their CNS expense
      on average is eight years. I can tell you, I'm delighted to have such an
      experienced and seasoned team calling on physicians to educate them
      on the benefits of NUPLAZID and the impact it can have on patients
      and their families. They will be well prepared for the launch of
      NUPLAZID in their territories in June.

      With our compelling data NUPLAZID will complement these direct
      educational efforts with a variety of multi-channel education activities
      that will help drive awareness of PDP and NUPLAZID. And I’m
      pleased to report that all of our commercial activities are on track and
      we are now poised for a June launch.

Later in the call, in response to analyst questions, Defendant Davis similarly

described commercialization efforts involving the 132 representatives hired to

target physicians, as well as an extensive sampling program for physicians to “see

firsthand how the drug works in their hands.” In describing these

commercialization efforts, Defendants Moore and Davis glaringly failed to reveal

that the lynchpin of their successful commercialization plan included sizable

                                        45
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 46 of 92 PageID #: 46




payments to physicians to motivate them to prescribe NUPLAZID despite the

astronomical death rate, and that these payments raised a risk that Acadia would

face regulatory scrutiny.

      105. Indeed, far from revealing the difficulty in convincing physicians to

prescribe a product with a high death rate, especially given its questionable

efficacy, Defendant Moore speciously represented on the call that “the ability to

educate physicians may be just a little bit easier because they are eager for a

solution.”

      106. Moreover, while declining to provide “quantitative guidance” on this

call, Defendant Davis described the key components of Acadia’s gross to net

adjustments:

      … while we won't be providing quantitative guidance at this time on
      gross to net adjustments, I can describe the key components of what
      will be included in these adjustments. And they include, fees paid to
      our specialty pharmacies and distributors; rebates and charge backs
      associated with government programs including our share of the
      doughnut hole for Medicare Part D patients; patient assistance to
      eligible privately insured patients; and any product returns.

Defendant Davis misleadingly did not include payouts to physicians as

inducement to prescribe NUPLAZID in its list of “gross to net adjustments.”

      107. The following day, on May 3, 2016, a mere four days after

announcing the FDA’s approval of Acadia’s first drug, Acadia filed a Form 8-K




                                       46
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 47 of 92 PageID #: 47




with the SEC announcing that three members of its Board of Directors were

leaving—two having opted not to run for re-election, and one having resigned.

      108. On May 5, 2016, Acadia hosted an analyst call to discuss its first

quarter results for 2016. On that call, Defendant Davis repeated prior

representations regarding NUPLAZID’s purported advantage of reducing

hallucinations and delusions while “not impairing motor function in PDP patients,”

without any mention of the excessively high death rate for patients treated with

NUPLAZID during the Phase III trial. Moreover, Davis once again stated that,

“[k]ey priorities for a successful launch will be to educate healthcare providers on

NUPLAZID, ensure patient access to NUPLAZID and work with payers to secure

reimbursement,” without also revealing Acadia’s payouts to doctors to motivate

them to prescribe NULAZID despite its deleterious safety profile. Indeed, far from

detailing the troubling death rate and its resulting consequence on Acadia’s

commercialization efforts, Defendant Davis portrayed the drug’s safety profile as

positive and pointed to the “favorable safety profile” as a consideration in pricing

the drug:

      And we also felt like it was important to consider the safety and
      tolerability profile of the drug. We think it has a very overall
      favorable safety profile and tolerability profile and we thought that
      was an important consideration.

      109. Defendant Moore similarly touted NUPLAZID as compared to off-

label alternatives, stating, “For the first time, physicians can treat the hallucinations

                                           47
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 48 of 92 PageID #: 48




and delusions associated with PDP without impairing motor function.” Defendant

Moore also repeated the statements regarding physician education and

commercialization efforts set forth herein.

      110. Additionally, in response to an analyst question, Defendant Moore

described Defendants’ plan to get physicians to prescribe NUPLAZID:

      Well, our market message revolves around our indication and the
      benefits we provide and it's up to the physician to decide, but clearly
      we have advantages over existing therapies and there are good reasons
      for physicians to consider switching their patients. So we're going to
      go out, we're going to show the benefits and we're going to help guide
      the physician in seeing why NUPLAZID would be their best choice.

Moore’s did not reveal that improper payments in contravention of federal

regulations were included in the “market message” Acadia used to provide “good

reasons for physicians to consider switching their patients” and to “guide the

physician” to prescribe a dangerous drug like NUPLAZID, and that such

machinations created an untenable risk of regulatory scrutiny.

      111. On May 31, 2016, Acadia issued a press release entitled “Acadia

Pharmaceuticals Announces NUPLAZID™ (pimavanserin) Is Now Available for

the Treatment of Hallucinations and Delusions Associated with Parkinson’s

Disease Psychosis.” Therein, the Company once again hyped the drug and lauded

its safety as compared to off-label alternatives Parkinson’s disease therapy.

Specifically, the press release stated, in relevant part:




                                           48
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 49 of 92 PageID #: 49




      NUPLAZID is also the only drug approved by the FDA that
      preferentially targets 5-HT2A receptors. These receptors are thought
      to play an important role in Parkinson’s disease psychosis. The unique
      pharmacology of NUPLAZID establishes a new class of drug -
      selective serotonin inverse agonists (SSIA) - by not only preferentially
      targeting 5-HT2Areceptors but also avoiding activity at dopamine and
      other receptors commonly targeted by antipsychotics. Typical
      Parkinson’s disease therapy consists of drugs that stimulate dopamine
      to treat patients’ motor symptoms such as tremor, muscle rigidity and
      difficulty with walking. NUPLAZID does not interfere with patients’
      dopaminergic therapy and therefore does not impair their motor
      function.

      112. On July 29, 2016, Acadia issued a press release entitled “Acadia

Pharmaceuticals Reports Second Quarter 2016 Financial Results.” Therein, the

Company reported on the approval of NUPLAZID and commercialization efforts

to date. The press release explained that, “we are expanding awareness of

NUPLAZID among healthcare professionals through a number of initiatives

including speaker programs, media and digital campaigns, and symposia at major

medical meetings; and we are working with payors to make NUPLAZID available

to eligible patients.” However, Defendants did not explain that, due to

NUPLAZID’s troubling death rate, their commercialization efforts included

business practices likely to attract regulatory scrutiny, such as payments to

physicians to motivate them to prescribe NUPLAZID over potentially safer off-

label alternatives.

      113. Demonstrating the criticality of NUPLAZID to Acadia’s bottom line,

the Company admitted in the press release that while it reported net product sales

                                        49
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 50 of 92 PageID #: 50




of $97,000 for the three months ended June 30, 2016, it had “no similar net product

sales… for the comparable period of 2015” prior to NUPLAZID’s approval and

commercialization. The Company did not reveal that it generated product sales by

paying off physicians to induce them to prescribe NUPLAID to their patients.

      114. On August 4, 2016, Acadia filed its quarterly report with the SEC on

Form 10-Q for the quarter ended June 30, 2016. The Company’s 10-Q was signed

by Defendant Davis and reaffirmed the financial results announced in the press

release issued on July 29, 2016, including net product sales. Moreover, the

Company indicated in the filing that NUPLAZID contained a black box warning

indicating that there is an increased risk of death in elderly patients with dementia-

related psychosis treated with antipsychotic drugs. The warning did not state that

the risk of death was higher for NUPLAZID as compared to other antipsychotic

drugs, that patients with PD Psychosis were also at greater risk of death even if

they did not suffer from dementia, and did not reveal that there were already

mounting reports of deaths in patients taking NUPLAZID.

      115. That same day, Acadia hosted an analyst conference call to discuss the

quarterly results, and NUPLAZID’s recent May 31, 2016 launch. On the call,

Defendant Davis repeated the net product sales results and detailed expenses

incurred. Moreover, Defendant Davis stated that, “[o]perationally, the launch of

NUPLAZID has gone very well and we are executing on our plans to bring



                                         50
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 51 of 92 PageID #: 51




NUPLAZID to patients in need.” Davis went on to discuss those plans in great

detail, covering initiatives such as on boarding and training sales specialists,

Acadia’s NUPLAZID connection patient and physician support system, speaker

program and digital and media campaigns, “a strong presence at medical meetings

with product symposia at the American Psychiatric Association Annual Meeting

held in mid-May and at the 20th International Congress of Parkinson’s Disease and

Movement Disorders held in mid-June,” and hosting a NUPLAZID national

broadcast webinar featuring experts in the field of PD psychosis. Davis

emphasized that, “our key commercial priorities are to broaden awareness in

NUPLAZID to ensure patient access and work with payers to secure

reimbursement.” Defendant Moore similarly provided a comprehensive report on

commercialization efforts, echoing many statements he made on previous

conference   calls,   and   further   stating   that   “we   are   executing    on   a

commercialization plan that is focused on broadening awareness of NUPLAZID,

ensuring patient access and achieving broad coverage… It’s a matter of getting

the right message to the right physician with the right amount of frequency.”

      116. Moreover, during the call an analyst asked whether “physicians and

patients are happy with the efficacy or safety profile,” in response to which

Defendant Davis stated:

      Yes… based upon the anecdotes that we have had and frankly based
      upon all the data that we are evaluating, we are very pleased to see it

                                          51
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 52 of 92 PageID #: 52




      appears both on the side effects and tolerance side as well as on the
      efficacy side, everything is supportive of the profile that we – that the
      drug demonstrated in clinical trials. That’s not always the case. So
      that’s very helpful and the anecdotes have been very consistent with
      the kind of anecdotes that we had and the kind of experience we had
      in the clinic.

      117. On November 7, 2016, Acadia issued a press release entitled “Acadia

Pharmaceuticals Reports Third Quarter 2016 Financial Results.” Therein, the

Company, once again spoke about the launch of NUPLAZID and focused on

market reaction to the drug:

      “We are very pleased with the launch and are gratified by the positive
      feedback we have received from physicians, patients, and caregivers
      on NUPLAZID (pimavanserin),” said Steve Davis, Acadia’s President
      and Chief Executive Officer. “We saw solid month-over-month
      prescription growth, reported increased payor coverage, and continued
      to expand awareness of NUPLAZID among movement disorder
      specialists, neurologists, and psychiatrists.”

                                   *     *      *

      Acadia reported net product sales of $5.3 million for the three months
      ended September 30, 2016. No similar net product sales were reported
      for the comparable period of 2015.

      118. On November 7, 2016, Acadia filed its quarterly report with the SEC

on Form 10-Q for the quarter ended September 30, 2016. The Company’s 10-Q

was signed by Defendant Young and reaffirmed the financial results announced in

the press release issued on November 7, 2016. Moreover, the Company indicated

in the filing that NUPLAZID contained a black box warning indicating that there is

an increased risk of death in elderly patients with dementia-related psychosis

                                         52
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 53 of 92 PageID #: 53




treated with antipsychotic drugs. The warning did not state that the risk of death

was higher for NUPLAZID as compared to other antipsychotic drugs, that patients

with PD Psychosis were also at greater risk of death even if they did not suffer

from dementia, and did not reveal that there were already mounting reports of

deaths in patients taking NUPLAZID.

      119. That same day, Acadia held an analyst earnings call to discuss the

third quarter 2016 results. On the call, Defendant Davis reiterated the net product

sales results and touted commercialization efforts without revealing improper

payments to physicians to induce prescriptions of NUPLAZID, which contributed

to net product sales. Specifically, Defendant Davis stated, in part:

      …our sales specialists have made excellent inroads in broadening and
      deepening awareness of NUPLAZID and are getting good access to
      physicians, including neurologists and psychiatrists.

      Through our market research and feedback from our sales specialists
      we have received strong positive feedback from physicians, who have
      prescribed NUPLAZID and about their intent to prescribe in the
      future.

                                    *     *      *

      We see steady rates with new patient startings and continuing growth
      in the number of prescribing physicians and patients on NUPLAZID.

                                    *     *      *

      The safety and tolerability profile was consistent with what we
      observed in the clinical studies, and on the efficacy front we are
      hearing from physicians that they are very pleased with the efficacy of
      NUPLAZID.

                                          53
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 54 of 92 PageID #: 54




Later on the call, Defendant Moore stated, “I'm especially pleased to report that we

are seeing steady adoption by physicians with consistent additions of new [writers]

each week through the launch…” and that “In addition, our messages are

resonating with physicians.”

      120. On the same call, Defendant Young also highlighted the generation of

$5.3 million in net product sales and described gross to net adjustments as

including “fees paid to specialty pharmacies and specialty distributors, rebates and

chargebacks associated with government programs, including our share of the

donut hole for Medicare Part D patients, patient assistance to eligible privately

insured patients and any product returns.” Defendant Young also detailed the

“expense side of the P&L.” At no point in discussing these results did Young

reveal the cost of paying off physicians to prescribe NUPLAZID despite its

extremely high death rate.

      121. On February 28, 2017, Acadia issued a press release entitled “Acadia

Pharmaceuticals Reports Financial Results for the Fourth Quarter and Year Ended

December 31, 2016.” Therein, the Company repeated prior representations

regarding NUPLAZID and its commercial launch. The Company also reported net

product sales of $12.0 million for the fourth quarter of 2016 and made clear that

there were no similar product sales for the comparable quarter of 2015.”




                                        54
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 55 of 92 PageID #: 55




      122. The foregoing statements were false and misleading because they did

not explain that included in the net product sales number were prescriptions

generated due to improper payouts to physicians, not simply from acceptable

commercialization activities, which raised a risk the Company would face

regulatory scrutiny.

      123. On February 28, 2017, Acadia filed its annual report with the SEC on

Form 10-K for the year ended December 31, 2016. The Company’s 10-K was

signed by Defendant Davis and reaffirmed the financial results announced in the

press release issued on February 28, 2017, including net product sales. Moreover,

the Company indicated in the filing that NUPLAZID contained a black box

warning indicating that there is an increased risk of death in elderly patients with

dementia-related psychosis treated with antipsychotic drugs. The warning did not

state that the risk of death was higher for NUPLAZID as compared to other

antipsychotic drugs, that patients with PD Psychosis were also at greater risk of

death even if they did not suffer from dementia, and did not reveal that there were

already mounting reports of deaths in patients taking NUPLAZID.

      124. That same day, the Company held a conference call for analysts on

which Defendant Davis touted the “strong progress of the launch” and stated,

“During the quarter, we continue to observe a steadily growing number of patients

starting therapy, together with the growing number of prescribers including repeat



                                        55
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 56 of 92 PageID #: 56




prescribers.” Davis further stated, “we've received favorable feedback from

physicians on the clinical profile of NUPLAZID including its efficacy and

favorable safety profile...” Defendant Young discussed net product sales and

related expenses. Defendant Moore hyped NUPLAZID’s commercialization

success without mentioning the improper inducement payments to physicians in

contravention of federal regulations, stating:

      we have had a strong introduction of NUPLAZID into the
      marketplace and are pleased by the solid uptake we saw in our second
      full-quarter commercialization. The use of NUPLAZID increased
      across all targeted segments with regular adaption occurring among
      movement disorder specialists. This was expected given the high
      density of PD psychosis patients these additions treat.

                                     *    *      *

      Currently, NUPLAZID prescriptions are approximately 70% switches
      from current therapy and approximately 30% are treatment of naïve
      patients.

                                     *    *      *

      Another crucial initiative will be educating key prescribers on the
      benefits of NUPLAZID and differentiating NUPLAZID based on
      improvement efficacy without impact-to-motor symptoms and a
      favorable safety and tolerability profile in frail elderly patients.

      125. On May 9, 2017, Acadia issued a press release entitled “Acadia

Pharmaceuticals Reports First Quarter 2017 Financial Results.” Therein, the

Company, in relevant part, stated:

      “We’re very pleased with our strong start to 2017,” said Steve Davis,
      Acadia’s President and Chief Executive Officer. “The use of

                                          56
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 57 of 92 PageID #: 57




      NUPLAZID® in Parkinson’s disease psychosis continues to expand
      as brand awareness among neurologists, psychiatrists, and other
      healthcare providers grows.

The Company reported net product sales of $15.3 million for the quarter.

      126. On May 9, 2017, Acadia also filed its quarterly report with the SEC

on Form 10-Q for the quarter ended March 31, 2017. The Company’s 10-Q was

signed by Defendant Young and reaffirmed the financial results announced in the

press release issued on May 9, 2017, including net product sales. Moreover, the

Company indicated in the filing that NUPLAZID contained a black box warning

indicating that there is an increased risk of death in elderly patients with dementia-

related psychosis treated with antipsychotic drugs. The warning did not state that

the risk of death was higher for NUPLAZID as compared to other antipsychotic

drugs, that patients with PD Psychosis were also at greater risk of death even if

they did not suffer from dementia, and did not reveal that there were already

mounting reports of deaths in patients taking NUPLAZID.

      127. Also, on May 9, 2017, the Company held a conference call during

which Defendant Young reiterated the reported financials including net product

sales and expenses without revealing that net product sales had been generated in

part, by paying off physicians to prescribe NUPLAZID. Moreover, Defendant

Davis stated:

      Our first quarter results reflect continued solid execution of our
      growth strategy for the NUPLAZID. Net sales rose to $15.3 million.

                                         57
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 58 of 92 PageID #: 58




                                  *     *      *

      During the quarter, we continue to see an increase in new prescribers
      and patients and an increase in the number of repeat prescribers.

                                  *     *      *

      [W]e continue to observe strong foundational elements that support
      NUPLAZID's growth and its potential to grow attractively in the
      quarters and years to come.

Davis also stated on the call that, “The drug has performed almost exactly the same

in the marketplace as we expected based upon the clinical profile of the drug. Same

on efficacy, same on side effect and tolerability profile.” Indeed, Defendant Davis

spoke about physicians that Acadia is “actively seeking to influence… to use

NUPLAZID” but described such influences as, “it’s really the safety and efficacy

and the performance of the product thus far… a majority of physicians in this case

are satisfied, so there's a high satisfaction, a high intent to use because of the

product is performing exact as the way it was promised” rather than divulging that

such “influence” included improper payments that triggered a risk of regulatory

scrutiny.

      128. Also, on the call, further describing NUPLAZID’s growth, Defendant

Yang stated that, “Importantly, 88% of the physicians surveyed who are aware of

NUPLAZID intend to increase their future use for PD Psychosis.”




                                        58
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 59 of 92 PageID #: 59




      129. On August 8, 2017, Acadia issued a press release entitled “Acadia

Pharmaceuticals Reports Second Quarter 2017 Financial Results.” Therein, the

Company once again discussed commercialization efforts and announced that it

had generated $30.5 million of net product sales of NUPLAZID. The same day,

Acadia filed its quarterly report with the SEC on Form 10-Q for the quarter ended

June 30, 2017. The Company’s 10-Q was signed by Defendant Young and

reaffirmed the financial results announced in the press release issued on August 8,

2017. Moreover, the Company indicated in the filing that NUPLAZID contained a

black box warning indicating that there is an increased risk of death in elderly

patients with dementia-related psychosis treated with antipsychotic drugs. The

warning did not state that the risk of death was higher for NUPLAZID as

compared to other antipsychotic drugs, that patients with PD Psychosis were also

at greater risk of death even if they did not suffer from dementia, and did not reveal

that there were already mounting reports of deaths in patients taking NUPLAZID.

      130. The Company also held a conference call that day during which

Defendant Young reiterated the reported financials including net product sales and

expenses without revealing that net product sales had been generated in part, by

paying off physicians to prescribe NUPLAZID. Moreover, Defendant Davis falsely

stated on the call, “So overall, patients are having a positive experience with

NUPLAZID. They like the way the drug works. They are tolerating the medication



                                         59
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 60 of 92 PageID #: 60




very well.” In reality, Defendants well knew, or were reckless in not knowing, that

there were mounting reports of deaths of patients who had been prescribed

NUPLAZID, and that they had to pay off physicians to induce them to prescribe

this deadly drug.

      131. Also on the call, Defendant Yang discussed efforts to generate

additional prescriptions of NUPLAZID, stating, in part, “We continue to focus

significant effort on working with physicians to identify appropriate new

patients… We’re still getting new patients every week, every month and moving

more those physicians from trial and dabblers into stronger adopters, so a lot more

that we can still accomplish.” Yang further stated, “We find the drug and the

physicians find the drug to be well tolerated and that is overcoming one of the most

important elements when we look at our market research,” but did not explain that

this effort included improper payments to physicians to convince them to prescribe

NUPLAZID despite it’s troubling safety profile.

      132. On November 7, 2017, Acadia issued a press release entitled “Acadia

Pharmaceuticals Reports Third Quarter 2017 Financial Results.” Therein, the

Company once again reported on growth and commercialization of NUPLAZID,

and reported net product sales of $35.6 million for the three months ended

September 30, 2017 compared to $5.3 million for the three months ended

September 30, 2016 and $81.3 million in net product sales for the nine months



                                        60
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 61 of 92 PageID #: 61




ended September 30, 2017 as compared to $5.4 million in 2016. The Company

also filed its quarterly report with the SEC that day on Form 10-Q for the quarter

ended September 30, 2017. The Company’s 10-Q was signed by Defendant Young

and reaffirmed the financial results announced in the press release issued on

November 7, 2017. Moreover, the Company indicated in the filing that

NUPLAZID contained a black box warning indicating that there is an increased

risk of death in elderly patients with dementia-related psychosis treated with

antipsychotic drugs. The warning did not state that the risk of death was higher for

NUPLAZID as compared to other antipsychotic drugs, that patients with PD

Psychosis were also at greater risk of death even if they did not suffer from

dementia, and did not reveal that there were already mounting reports of deaths in

patients taking NUPLAZID.

      133. The same day, the Company held a conference call to discuss its

quarterly results during which Defendant Young reiterated the reported financials

including net product sales and expenses without revealing that net product sales

had been generated in part, by paying off physicians to prescribe NUPLAZID.

Moreover, Defendant Davis stated, “On the commercial side, we are seeing

important progress on multiple fronts. Access to NUPLAZID remains strong. The

feedback from physicians, advocacy groups in the Parkinson's community and

patients and caregivers continues to be very positive. We continue to make strong



                                        61
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 62 of 92 PageID #: 62




progress on our promotional efforts for NUPLAZID with increased brand

awareness.” Defendant further discussed these efforts, stating, “We are working

closely with healthcare practitioners to identify appropriate new patients.”

      134. On February 27, 2018, Acadia announced fourth quarter 2017

NUPLAZID sales of $43.6 million, an increase of 263% as compared to $12.0

million reported for the fourth quarter of 2016. For the year ended December 31,

2017, Acadia reported NUPLAZID net product sales of $124.9 million, an increase

of $107.6 million, or 622% from the $17.3 million reported for the year ended

December 31, 2016. Acadia also filed its annual report with the SEC on Form 10-

K that day for the year ended December 31, 2017. The Company’s 10-K was

signed by Defendant Davis and reaffirmed the financial results announced in the

press release issued on February 27, 2018. Moreover, the Company indicated in the

filing that NUPLAZID contained a black box warning indicating that there is an

increased risk of death in elderly patients with dementia-related psychosis treated

with antipsychotic drugs. The warning did not state that the risk of death was

higher for NUPLAZID as compared to other antipsychotic drugs, that patients with

PD Psychosis were also at greater risk of death even if they did not suffer from

dementia, and did not reveal that there were already mounting reports of deaths in

patients taking NUPLAZID.




                                         62
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 63 of 92 PageID #: 63




      135. In a conference call the same day, Defendant Young reiterated the

reported financials including net product sales and expenses without revealing that

net product sales had been generated in part, by paying off physicians to prescribe

NUPLAZID. Defendant Davis attributed positive revenue results to:

      Continued growth day after day in the number of patients taking
      NUPLAZID; growth in the number of physicians prescribing
      NUPLAZID, including at academic centers, and community practices
      and in long-term care facilities; greater depth with position, that is
      individual physicians prescribing NUPLAZID to a higher number of
      their patient; market research results that consistently continue to
      demonstrate very high levels of physician and patient satisfaction with
      NUPLAZID, including physician intent to prescribe more; and finally,
      we continue to enjoy very high levels of access.

      136. Moreover, Defendant Stankovic hyped NUPLAZID’s safety profile as

compared to other antipsychotic medications, stating, “Pimavanserin also have the

favorable tolerability profile. In contrast, other antipsychotic tier significant side

effects and tolerability issues.” These statements were false because, in reality,

there were mounting reports of deaths of patients treated with NUPLAZID.

      137. On April 9, 2018, CNN reported that “[p]hysicians, medical

researchers and other experts told CNN that they worried that [NUPLAZID] had

been approved too quickly, based on too little evidence that it was safe or effective.

And given these mounting reports of deaths, they say that more needs to be done to

assess Nuplazid’s true risks.” In greater part, the article stated:

      Nuplazid’s review was being expedited because it had been
      designated a “breakthrough therapy” -- meaning that it demonstrated

                                           63
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 64 of 92 PageID #: 64




    “substantial improvement” in patients with serious or life-threatening
    diseases compared to treatments already on the market. Congress
    created this designation in 2012 in an effort to speed up the FDA’s
    approval process, which has long been criticized for being too slow.
    Around 200 drugs have been granted this designation since its
    creation.

    Still, to recommend approval, the advisory committee would have to
    find that the drug’s potential benefits outweighed its risks for its
    intended patients.

    Some FDA officials concluded that Nuplazid’s public health benefit
    was enough to merit approval of the drug. Their argument echoed the
    pleas of family members and caregivers like Tyne: It could possibly
    help patients with no other alternative. Several of the people who
    spoke said their loved ones had been transformed during the clinical
    trials, though some said there was no way for them to know whether
    they were on Nuplazid or a placebo.

    But the physician who led the FDA’s medical review, Dr. Paul
    Andreason, warned that patients taking the drug during the company’s
    clinical trials experienced serious outcomes, including death, at more
    than double the rate of those taking the placebo. The company’s
    limited testing, he said, had not convinced him that the benefits
    outweighed the risks.

    While Tyne had heard about these risks, he said he “discounted death
    as a real statistical possibility” and was willing to try anything to help
    his mother.

    “I have two young children who love their grandmother,” he told the
    committee. “If nothing is done to bring her back to some semblance of
    normalcy, my children will never remember their grandmother for
    who she is: a loving, funny, caring woman who has improved the lives
    of all of the loved ones who surround her. Please, I beg you, do not
    deprive my children and their grandmother of experiencing that love.”

    ‘You have to take it seriously’




                                       64
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 65 of 92 PageID #: 65




    The committee voted 12-2 and recommended that the FDA approve
    Nuplazid for the treatment of Parkinson’s disease psychosis based on
    a six-week study of about 200 patients. Three previous studies of the
    drug did not show that it was effective, Andreason said in his medical
    review, though they showed similar risk.

    Even some committee members who voted in favor of the drug
    expressed reservations, according to the hearing transcript. “I guess
    I’m hoping that the risks are going to be small, and I think the benefits
    for some of these people who are very sick and whose families are
    affected by this, I think they’re probably willing to take that risk,” one
    physician stated. Another committee member said she wouldn’t have
    voted for the drug’s approval if there had been a safe and effective
    alternative on the market. A third made a “plea” to the FDA to
    “consider a large observational study so we can ensure that, once it
    goes into real-world use, that the benefits will outweigh the risks.”

    It hit the market in June 2016. As caregivers and family members
    rushed to get their loved ones on it, sales climbed to roughly $125
    million in 2017.

    Tyne got his mother on the drug as soon as it became available. But
    after trying it for months, he says he was devastated to see that it was
    doing nothing to halt the awful progression of the disease, and her
    hallucinations became more frequent and harder to manage. “She has
    gone straight downhill to the point she really can’t function at all,” he
    said.

    Shortly after the drug’s release, patients’ family members, doctors and
    other health care professionals started reporting “adverse events”
    possibly linked to the medication -- including deaths, life-threatening
    incidents, falls, insomnia, nausea and fatigue. In more than 1,000
    reports, patients continued to experience hallucinations while on
    Nuplazid.

    In November, an analysis released by a nonprofit health care
    organization, the Institute for Safe Medication Practices, warned that
    244 deaths had been reported to the FDA between the drug’s launch
    and March 2017. The organization also noted that hundreds of reports



                                       65
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 66 of 92 PageID #: 66




    suggested the drug was “not providing the expected benefit” or
    potentially worsening the condition.

    Tracked by the FDA, these so-called “adverse event reports”
    document deaths, side effects and other issues, and can be made
    directly by consumers, caregivers and other medical professionals.
    Reports are submitted to either the FDA or to the drugmaker, which is
    required to pass along any it receives to the federal government. In
    some cases, the person filing the report is convinced the side effects
    were caused by the drug; in others, the reporter ascribes no cause but
    notes that the patient was on the drug.

    An adverse event report does not mean that a suspected medication
    has been ruled the cause of harm and is typically not the result of an
    official investigation. But the FDA uses the information to monitor
    potential issues with a drug and can take action as needed -- updating
    a medication’s label, for instance, or restricting its use or pulling it off
    the market.

    After analyzing the adverse event data for Nuplazid, the Institute for
    Safe Medication Practices concluded that this batch of reports
    “reinforces the concerns of those who warned that (Nuplazid) might
    do more harm than good.” Thomas Moore, senior scientist for drug
    safety and policy for the nonprofit, said the deaths are an “important
    warning signal” and warrant further review by the FDA -- and
    possible action, depending on what the review finds.

    Since the institute released its analysis, FDA data shows that the
    number of reported deaths has risen to more than 700. As of last June,
    Nuplazid was the only medication listed as “suspect” in at least 500 of
    the death reports.

    Physicians, medical researchers and other experts told CNN that they
    worried that the drug had been approved too quickly, based on too
    little evidence that it was safe or effective. And given these mounting
    reports of deaths, they say that more needs to be done to assess
    Nuplazid’s true risks.

    “This is almost unheard of, to have this many deaths reported,” said
    Diana Zuckerman, founder and president of the nonprofit think tank

                                        66
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 67 of 92 PageID #: 67




      the National Center for Health Research, adding that because reports
      are voluntary, potential problems may be underreported. “You just
      don’t see this with most new drugs -- you don’t see all these reports --
      so you have to take it seriously.”

      138. On this news, Acadia’s stock price fell $5.03 per share, or 23.4%, to

close at $16.50 per share on April 9, 2018, on unusually heavy trading volume.

      139. On April 10, 2018, Acadia issued a press release entitled “Acadia

Statement Regarding the Efficacy and Safety of NUPLAZID.” Therein, the

Company stated:

      The safety of patients has always been, and continues to be Acadia’s
      top priority. NUPLAZID® was approved by the FDA for the
      treatment of hallucinations and delusions associated with Parkinson’s
      disease psychosis (PDP) based on a pivotal Phase 3 study and other
      supportive studies that demonstrate its efficacy and safety. The
      clinical development program for NUPLAZID involved 25 clinical
      studies in greater than 1,200 patients, comprising over 600 PDP
      patients (with approximately 170 patients treated for at least two
      years), thus presenting the largest clinical safety database in PDP
      patients to date. We continually analyze new data to ensure the safety
      of NUPLAZID and the ongoing evaluation has revealed no change in
      the benefit/risk profile described in the NUPLAZID Prescribing
      Information.

      Approximately one million people in the United States live with
      Parkinson’s disease. More than 50 percent of them will experience
      PDP symptoms over the course of the disease. As the only drug
      currently approved by the FDA for the treatment of hallucinations and
      delusions associated with PDP, NUPLAZID is filling an important
      and previously unmet need and offers hope to those with PDP and the
      people who care for them. We remain confident in the efficacy and
      safety of NUPLAZID that supported its approval by the FDA and
      stand firmly behind it.




                                        67
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 68 of 92 PageID #: 68




      140. On April 25, 2018, CNN reported that the FDA was re-examining the

safety of NUPLAZID. In greater part, the article stated:

      The Food and Drug Administration says it is re-examining the safety
      of a medication that was approved despite concerns that not enough
      was known about the drug’s risks.

      In response to questioning at a budget hearing last week, FDA
      Commissioner Scott Gottlieb told members of Congress that he would
      “take another look” at Nuplazid, which is the only drug approved to
      treat hallucinations and delusions associated with Parkinson’s disease
      psychosis. The medication has been cited as a so-called “suspect”
      medication in hundreds of deaths voluntarily reported by caregivers,
      doctors and other medical professionals since it hit the market, as
      highlighted in a recent CNN report.

      The FDA told CNN this week that the agency had already begun
      conducting a new evaluation of the medication when Gottlieb was
      questioned about it at the hearing. The agency said the review had
      started several weeks ago.

      “What does it take for a drug like this to be taken off the market?”
      asked US Rep. Rosa DeLauro, a member and former chair of the
      congressional subcommittee responsible for funding and overseeing
      the FDA.

      DeLauro pressed Gottlieb for answers on his agency’s response to the
      safety concerns surrounding Nuplazid.

      “How many more adverse events do we have to have reported? How
      many people, quite frankly, have to die? Why does the industry
      always take precedence over public health and safety?”

      Tracked by the FDA, the adverse event reports cited by DeLauro do
      not mean that a suspected medication has been ruled the cause of
      harm and are typically not the result of official investigations. But the
      FDA uses the information to monitor potential issues with a drug and
      can take action as needed: updating a medication’s label, for instance,



                                         68
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 69 of 92 PageID #: 69




      or restricting its use. In rare cases, the agency can even pull a drug off
      the market.

      When asked by CNN about what prompted the FDA’s new evaluation
      of Nuplazid, the agency said the decision was based on a number of
      factors but wouldn’t say what those factors were. Instead, it would
      only comment generally, saying that it identifies “potential signals of
      serious risk/new safety information” in part by using adverse event
      data and that the agency is not suggesting physicians stop prescribing
      the drug or take patients off of it while a safety evaluation is taking
      place.

      The FDA has noted that the death reports citing Nuplazid have
      typically involved elderly patients with advanced-stage Parkinson’s
      disease who suffered from numerous medical conditions and often
      take other medications that can increase the risk of death.

      But physicians, researchers and other medical experts told CNN that
      the high number of reports deserved a closer look to determine
      whether they were related to the drug. They also recommended further
      testing of Nuplazid, worrying that the drug had been approved too
      quickly, based on too little evidence that it was safe or effective.

      141. On this news, Acadia’s stock price fell $4.27 per share, or 21.9%, to

close at $15.20 per share on April 25, 2018, on unusually heavy trading volume.

      142. On April 27, 2018, Acadia published a statement entitled “Acadia

Pharmaceuticals    Issues   Statement     Reaffirming     Benefit/Risk    Profile   of

NUPLAZID.” Therein, the Company, in relevant part, stated:

      NUPLAZID® (pimavanserin) is the only medicine approved in the
      United States to treat hallucinations and delusions associated with
      Parkinson’s disease psychosis. NUPLAZID was approved by the FDA
      based on a pivotal Phase 3 study that demonstrated clinically robust
      and highly statistically significant efficacy, combined with other
      supportive studies. We are confident in NUPLAZID’s efficacy and
      positive benefit/risk profile and stand firmly behind it.

                                         69
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 70 of 92 PageID #: 70




    Acadia’s top priority has been, and continues to be, patient safety.
    NUPLAZID was approved and launched in 2016. As the manufacturer
    of a newly launched drug, we are routinely in contact with the FDA
    regarding requests for additional information on NUPLAZID,
    including postmarketing safety surveillance information as part of the
    FDA’s ongoing safety monitoring.

    In a statement released to the media on April 10, 2018, the FDA
    stated, “The FDA continues to monitor adverse events reported with
    NUPLAZID that are submitted to the FDA Adverse Event Reporting
    System (FAERS). We have noted that the cases typically involve
    geriatric patients with advanced-stage Parkinson’s disease, as well as
    numerous medical conditions, who are frequently taking concomitant
    medications with risks for serious adverse events, including death.
    Based on these data, the FDA has, at this time, not identified a
    specific safety issue that is not already adequately described in the
    product labeling.”

    On April 25, 2018, the FDA stated that its evaluation does not mean
    the Agency has determined the medicine has a new risk and does not
    suggest healthcare providers should not prescribe it nor that patients
    should stop taking the medication. The Agency also has confirmed
    this statement does not represent a change from the safety review and
    monitoring activities the FDA referred to in its statement of April 10.
    As always, we will continue to work with the FDA and medical
    community to answer any questions related to NUPLAZID.

    Acadia collects and analyzes postmarketing events for NUPLAZID as
    part of our ongoing commitment to monitor the medication’s safety
    profile. These events are submitted to the FDA and incorporated into
    the FDA’s FAERS public reporting system. Because NUPLAZID is
    distributed through a specialty distribution channel, we have frequent
    (in most cases monthly) contact with patients and caregivers through
    our distribution partners. This increased interaction naturally results in
    dramatically higher adverse event collection and reporting compared
    to products without such a distribution method. Approximately 93
    percent of the reported adverse events associated with NUPLAZID
    are considered “solicited” due to this direct interaction with patients
    and caregivers, while only approximately 7 percent of these events are

                                       70
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 71 of 92 PageID #: 71




      considered “spontaneous” reports, which are voluntary reports
      originating from consumers or healthcare professionals. In contrast,
      most other antipsychotics are distributed through retail channels,
      which rely almost entirely on “spontaneous” reporting. Consequently,
      only a small fraction of actual adverse events are collected for these
      drugs.

      143. While disclosing their admitted awareness of all adverse event reports,

the Company still hid the fact that as a result of this knowledge of mounting deaths

and adverse events, Acadia’s commercialization efforts during the Relevant Period

included payouts to physicians to induce them to prescribe NUPLAZID as opposed

to other off-label alternatives, which raised a risk that Acadia would face

regulatory scrutiny.

      144. On May 4, 2018, Acadia issued a press release entitled “ACADIA

Pharmaceuticals Reports First Quarter 2018 Financial Results.” Therein, the

Company touted NUPLAZID’s “strong performance in the first quarter of 2018”

attributing that performance to “Sequential volume growth of 13.5% drove

sequential revenue growth of 12% as health care providers and patients continue to

experience the benefits of NUPLAZID in treating the symptoms of Parkinson’s

disease psychosis,” according to Defendant Davis. The Company reported net sales

of NUPLAZID of $48.9 million for the first quarter of 2018, an increase of 220%

as compared to $15.3 million reported for the first quarter of 2017. Also, on May 4,

2018, Acadia filed its quarterly report with the SEC on Form 10-Q for the quarter

ended June 30, 2016. The Company’s 10-Q was signed by Defendant Young and

                                        71
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 72 of 92 PageID #: 72




reaffirmed the financial results announced in the press release issued on May 4,

2018. Moreover, the Company indicated in the filing that NUPLAZID contained a

black box warning indicating that there is an increased risk of death in elderly

patients with dementia-related psychosis treated with antipsychotic drugs. The

warning did not state that the risk of death was higher for NUPLAZID as

compared to other antipsychotic drugs, that patients with PD Psychosis were also

at greater risk of death even if they did not suffer from dementia, and did not reveal

that there were already mounting reports of deaths in patients taking NUPLAZID.

      145. The same day, the Company held a conference call with analysts

during which Defendants Davis and Young reiterated the reported financials

including net product sales and expenses without revealing that net product sales

had been generated in part, by paying off physicians to prescribe NUPLAZID.

Moreover, Defendant Stankovic reiterated Defendants’ previous statements

regarding NUPLAZID’s safety, and confirmed their consistent efforts to stay

apprised of safety issues:

      We are confident in NUPLAZID's efficacy and positive risk profile
      and stand firmly behind it.

      Since, approval and launch in 2016, ACADIA has monitored
      NUPLAZID’s safety throughout this period in robust of
      pharmacovigilance activities. We're also continuously evaluating the
      benefits and risks of pimavanserin treatment in our ongoing clinical
      studies, both in placebo-controlled and the open-label long-term
      safety trials.



                                         72
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 73 of 92 PageID #: 73




      Based on this ongoing evaluations and the totality of currently
      available information, we maintain our assessment that the benefit risk
      profile for NUPLAZID remains unchanged and it is appropriately
      described in the product labeling.

      146. The above statements identified were materially false and/or

misleading, and failed to disclose material adverse fact, including: (i) adverse

events, safety concerns, and mounting reports of deaths related to NUPLAZID

post-commercialization raised the risk that the FDA would reconsider its approval

of the drug or, at minimum, that industry watchdogs would warn against

prescribing the drug; (ii) as a result of NUPLAZID’s deleterious safety profile and

the availability of off-label alternatives, Acadia embarked on a campaign to pay off

physicians to prescribe NUPLAZID; (iii) Acadia’s reported net product sales

throughout the Relevant Period therefore included sales generated by these

improper business practices rather than just from the acceptable business practices

Defendants described publicly during the Relevant Period; and (iv) these improper

business practices, in contravention of federal regulations, raised a risk that Acadia

would face regulatory scrutiny.

                              The Truth is Revealed

      147. On July 9, 2018, SIRF published a report entitled “Acadia

Pharmaceuticals: This Is Not a Pharmaceuticals Company.” Therein, SIRF stated

that “evidence is mounting that something is horribly wrong with Acadia’s sole

drug, Nuplazid, an antipsychotic for Parkinson’s disease patients who experience

                                         73
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 74 of 92 PageID #: 74




episodic hallucinations and delusions” and that “Acadia has accomplished its

growth in ways that have attracted intense regulatory scrutiny for other drug

companies” including “dispensing wads of cash to doctors to incentivize

prescription writing and downplaying mounting reports of patient deaths.”

      148. After detailing NUPLAZID’s questionable efficacy results given three

busted trials, the lax and expedited approval process NUPLAZID enjoyed given its

“Breakthrough Therapy Designation,” an admission by the FDA’s division director

of psychiatry products “that awarding the breakthrough designation hinged on the

fact that no other FDA-approved drugs existed for treating Parkinson’s disease

psychosis, as well as the frequency that these patients were being placed in nursing

homes, which he called “a harbinger of death,” and Dr. Andreason’s scathing

recommendation against approval, the SIRF report went to describe the shocking

lengths to which Acadia opted to go to ensure physicians prescribed NUPLAZID

to their patients, despite the dire mortality rate:

      Over the six months that Nuplazid was commercially available in
      2016, Acadia spent $609,556 on consulting, speaking and travel and
      lodging payments to 1,578 doctors: Pomona, New York, psychiatrist
      Dr. Leslie Citrome’s $25,690 payout amounted to the largest sum,
      followed by the $19,142 paid to Dr. Khashayar Dashtipour, a Loma
      Linda, California based neurologist.

      But what a difference a year makes.

      For 2017, Acadia paid more than $8.6 million to 7,051 physicians,
      with 62 doctors receiving more than $50,000 apiece, and 26 receiving
      at least $100,000 each.

                                            74
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 75 of 92 PageID #: 75




    The leading recipient of Acadia cash last year was Dr. Neal
    Hermanowicz, an Irvine, California-based movement disorders
    specialist who took in $180,123, a handsome improvement over
    2016’s $10,421. The runner up was psychiatrist Dr. Jason Kellogg, of
    Santa Ana, California, who was paid $166,259. (In contrast, the
    $25,690 that Dr. Citrome received in 2016, which was the biggest
    payout for that year, would have ranked as only the 104th largest
    payment to doctors if it had been given out in 2017.)

    Given the fact that Acadia hired a significant number of former
    Avanir sales staffers, a substantial number of doctors have ended up
    receiving consulting payments from both Avanir and Acadia in the
    same calendar year: A total of 31 did in 2017, as did 29 in 2016. Out
    of that group, a dozen doctors took in $5,000 apiece or more from the
    two companies in 2017. Just six did in 2016.

    Acadia’s payments in 2017, according to the Centers for Medicare
    and Medicaid Services’ Open Payments database, were almost
    entirely for consulting, save $522,935 for food and beverage
    expenses. (Other payment categories the centers track include
    “honorariums,” such as fees for lecturing to other medical
    professionals, or “education,” when the company covers the expense
    of distributing a journal article or staging a presentation at a
    conference.) Despite Acadia’s discussions about supporting research
    on Nuplazid, the company’s appetite for external or independent
    research sharply declined last year. It spent just $197,587 on doctors’
    research projects, in contrast with its $817,613 outlay in 2016.
    (Avanir went in the other direction, devoting $7.61 million to research
    last year and $4.36 million to payments to doctors.)

    Since Acadia doesn’t release Nuplazid’s prescription count, Medicare
    Part D data is the only way to observe prescriber behavior. To that
    end, overlaying Medicare Part D prescription volume from 2016 (the
    latest period for which data is available) against the Centers for
    Medicare and Medicaid Services Open Payments data for 2016 and
    2017 illuminates a few things.

    There’s a good deal of overlap between those who received Acadia
    consulting fee payments in 2016 and 2017 and the individuals who

                                      75
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 76 of 92 PageID #: 76




      prescribed Nuplazid with some frequency in 2016. For instance, in
      2016, 14 of the 25 most frequent prescribers of Nuplazid to patients
      covered by Medicaid Part D received “consulting fees” in 2017 worth
      more than $1.21 million in total.

      Almost 37 percent of Acadia’s $1.21 million in consulting fee
      payments, or $443,014, went to three neurologists who conducted
      Acadia-funded studies on Nuplazid and published journal articles
      about their findings: Dr. Neal Hermanowicz; Dr. Stuart Hal Isaacson
      of Boca Raton, Florida; and Dr. Rajesh Pahwa of Kansas City,
      Kansas.

      Pittsburgh-based Dr. Susan Baser, a leading prescriber of Nuplazid to
      patients paying for it via Medicaid Part D, told the Southern
      Investigative Reporting Foundation, “It’s the only drug addressing
      [Parkinson’s disease psychosis] and we’ve had positive effects in
      some patients.” She added, “Personally I think it’s a good drug despite
      the noise about adverse events that’s out there.”

      Baser, who did not receive any consulting fees from Acadia in 2016
      and 2017, expressed surprise at the size of the payments that some of
      her peers received from the company. “I work 60 hours per week. I
      don’t know how they have the time. I’m just too busy for any of that.”

      149. On this news, Acadia’s stock price fell $1.21 per share, or 6.8%, to

close at $16.63 per share on July 9, 2018, on unusually heavy trading volume.

      150. Post-Relevant Period, on November 28, 2018, the Company filed a

prospectus supplement on Form 424B5. Buried within that filing, the Company

included a single sentence revealing that two months prior, in September 2018,

Acadia “received a civil investigative demand, or CID, from the DOJ pursuant to

the Federal False Claims Act requesting certain documents and information related




                                        76
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 77 of 92 PageID #: 77




to our sales and marketing of NUPLAZID.” The DOJ’s investigation is still

ongoing.

      151. Moreover, on March 27, 2019, the Institute for Safe Medication

Practices (“ISMP”) issued a report which called upon the FDA to reevaluate the

drug, or at minimum, revise NUPLAZID’s confusing black box warning.

Highlighting frightening safety signals, the ISMP noted that in the prior 12 months

there had been 43,781 reports of patient deaths, a number that surpassed the

number of deaths for all motor vehicle accidents in 2017 and twice as many as for

all homicides.

           The Securities Class Action Survives the Motion to Dismiss

      152. On June 1, 2020, the court in the Securities Class Action denied

defendants’ motion to dismiss in part.

      153. In so deciding, the court noted that plaintiffs have alleged sufficient

facts to display that certain statements were false and/or misleading, including, but

not limited to a failure to disclose kickback payments to physicians to prescribe

NUPLAZID and a failure to disclose reports of death in patients taking

NUPLAZID. In addition, the court found that plaintiffs had successfully alleged

facts to support scienter.

                             DAMAGES TO ACADIA




                                         77
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 78 of 92 PageID #: 78




      154. As a result of the Individual Defendants’ wrongful conduct, Acadia

disseminated false and misleading statements, and omitted material information to

make such statements not false and misleading when made. The improper

statements have devastated Acadia’s credibility. Acadia has been, and will

continue to be, severely damaged and injured by the Individual Defendants’

misconduct.

      155. As a direct and proximate result of the Individual Defendants’ actions

as alleged above, Acadia’s market capitalization has been substantially damaged,

having lost millions of dollars in value as a result of the conduct described herein.

      156. Further, as a direct and proximate result of the Individual Defendants’

conduct, Acadia has expended, and will continue to expend, significant sums of

money. Such expenditures include, but are not limited to:

      (a) costs incurred in investigating and defending Acadia and certain officers

          in the pending Securities Class Action, plus potentially millions of

          dollars in settlement or to satisfy an adverse judgment;

      (b) costs incurred from the DOJ investigation;

      (c) costs incurred from compensation and benefits paid to the Individual

          Defendants, which compensation was based at least in part on Acadia’s

          artificially inflated stock price; and




                                           78
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 79 of 92 PageID #: 79




      (d) the improper payments made following NUPLAZID’s launch as

         described herein. Specifically, during the six months of 2016, Acadia

         spent $609,556 on consulting, speaking and travel and lodging payments

         with payments to individual doctors as large as $25,690 and $19,145. In

         2017, Acadia paid more than $8.6 million, with 62 doctors receiving

         more than $50,000 apiece, and 26 receiving at least $100,000 each.

      157. Moreover, these actions have irreparably damaged Acadia’s corporate

image and goodwill. For at least the foreseeable future, Acadia will suffer from

what is known as the “liar’s discount,” a term applied to the stocks of companies

who have been implicated in illegal behavior and have misled the investing public,

such that Acadia’s ability to raise equity capital or debt on favorable terms in the

future is now impaired.

         DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

      158. Plaintiff brings this action derivatively in the right and for the benefit

of Acadia to redress injuries suffered, and to be suffered, by Acadia as a direct

result of the violations asserted herein by the Defendants. Acadia is named as a

Nominal Defendant solely in a derivative capacity. This is not a collusive action to

confer jurisdiction on this Court that it would not otherwise have.




                                         79
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 80 of 92 PageID #: 80




      159. The Board of Acadia, at the time this action was commenced,

consisted of Defendants Biggar, Baker, Brege, Daly, Davis, Harrigan, and Soland,

a total of seven (7) individuals.

      160. Plaintiff has not made any demand on the Board to institute this action

because a pre-suit demand on the Acadia Board would be futile, and therefore,

excused. This is because a majority of the Board faces a substantial likelihood of

liability as a result of their scheme and false and misleading statements and/or

omissions of material adverse facts which render them unable to impartially

consider a demand to pursue the wrongdoing alleged herein.

                Demand is Futile as to Defendant Davis Because
         His Principal Professional Occupation as the Company’s CEO

      161. Defendant Davis is the Company’s CEO and a member of the

Company’s Board of Directors. In his role as CEO of the Company for the fiscal

years 2016, 2017, 2018, and 2019 Defendant Davis received $9,261,447,

$15,158,146, $6,508,032, and $7,631,245 in total compensation respectively. The

Company does not claim that Defendant Davis is an independent director and

because his primary source of income and primary employment is his employment

as CEO of Acadia and his professional reputation is inextricably bound to his role

at Acadia, Defendant Davis is incapable of acting independently and demand is

futile upon him.

            Demand is Futile as to the Audit Committee Defendants

                                       80
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 81 of 92 PageID #: 81




      162. Demand is futile as to Defendants Brege, Soland, and Daly

(collectively, the “Audit Committee Defendants”) as the members of the Audit

Committee for their knowing failure to fulfill their responsibilities. As stated

above, the Board of Directors adopted an Audit Committee Charter, setting forth

the responsibilities of the Audit Committee.

      163. Upon information and belief, in their capacity as members of the

Audit Committee, the Audit Committee Defendants were privy to specific

information related to the Company’s business, operations, and prospects, which

would reasonably put them on notice that the statements set forth above in the

Company’s public filings were materially false and misleading when made.

      164. The Company’s public filings concerning the Company’s business

and prospects during the Relevant Period contained materially misleading

information and/or omitted material information concerning the Company’s failure

to disclose kickback payments to physicians to prescribe NUPLAZID and a failure

to disclose reports of death in patients taking NUPLAZID. In their capacity as

members of the Audit Committee, the Audit Committee Defendants were charged

with ensuring that these reports did not contain such materially misleading

information. By allowing documents to be filled with misleading information, the

Audit Committee Defendants face a sufficiently significant likelihood of liability




                                        81
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 82 of 92 PageID #: 82




so as to render them interested. Accordingly, the Audit Committee Defendants

cannot adequately independently consider a demand.

Demand is Futile Because a Majority of the Board Could Not Have Exercised
Disinterested and Independent Business Judgment in Considering a Demand

      165. Demand is excused because more than half of the Company’s current

Board of Directors face a substantial likelihood of personal liability in connection

with the above misconduct.

      166. The Board of Acadia, at the time this action was commenced,

consisted of Defendants Biggar, Baker, Brege, Daly, Davis, Harrigan, and Soland,

a total of seven (7) individuals.

      167. Upon information and belief, in their capacity as members of the

Company’s Board, the Director Defendants were privy to specific information

related to the Company’s business and financial prospects, which would

reasonably put them on notice that the statements they were making were in fact

false and misleading.

      168. Each of the Director Defendants were responsible for reviewing and

approving the Company’s public statements made in press releases and financial

filings with the SEC throughout the Relevant Period. By authorizing the false and

misleading statements and material omissions and described above during the

Relevant Period concerning the Company’s business and prospects, each of the




                                        82
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 83 of 92 PageID #: 83




Director Defendants knowingly faces a substantial likelihood of liability for their

participation in the illicit acts alleged herein.

       169. In addition, as set forth above, by way of their respective roles in the

Company, Defendants Biggar, Baker, Brege, Daly, Davis, Harrigan, and Soland,

were able to, and did, determine the content of the various SEC filings, press

releases, and other public statements pertaining to the Company during the

Relevant Period.

       170. Accordingly, the Director Defendants face a sufficiently substantial

likelihood of liability such as to create a reasonable doubt as to their impartially

consider a demand to sue themselves in the present action.

                                        COUNT I

 Against the Individual Defendants for Contribution Under Section 10(b) of
the Exchange Act, Rule 10b-5 Promulgated Thereunder, and/or Section 20(a)
                            of the Exchange Act

       171. Plaintiff incorporates by reference and realleges each and every

allegation set forth above, as though fully set forth herein.

       172. As a result of the conduct and events alleged above, Acadia has been

named as a defendant in the Securities Class Action brought on behalf of Acadia

shareholders in which it is a joint tortfeasor in claims brought under Section 10(b)

of the Securities and Exchange Act and Rule 10(b)-5 promulgated thereunder.

       173. Federal law provides Acadia with a cause of action against other



                                            83
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 84 of 92 PageID #: 84




alleged joint tortfeasors under Rule 10b-5.     In particular, under the Supreme

Court’s decision in Musick, Peeler & Garrett v. Employers Insurance of Wausau,

508 U. S. 286, Acadia has a federal law right of contribution against joint

tortfeasors under Rule 10b-5. Section 21D(f) of the Securities and Exchange Act

further sets forth specific provisions entitling Acadia to contribution against all

joint tortfeasors under Rule 10b-5, regardless of whether they have been named as

defendants in the currently pending Securities Class Action, and sets forth specific

rules regarding the determination of claims for such contribution.

      174. Accordingly, Plaintiff, on behalf of Acadia, hereby claims

contribution against the Individual Defendants, each of whom has been named in

the currently pending Securities Class Action as a joint tortfeasor with Acadia

under Rule 10b-5, or if joined in such actions, would be liable for the same

damages as Acadia.

      175. Acadia claims no right to indemnification under the federal securities

laws from them in this count, but rather only claims contribution.

               Allegations Regarding the Individual Defendants

      176. Throughout the Relevant Period, the Individual Defendants caused the

Company to issue false and misleading statements and/or omit material

information in public statements and/or Company filings concerning the

Company’s NUPLAZID drug product.              These statements were materially



                                         84
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 85 of 92 PageID #: 85




misleading to persons who purchased Acadia securities during the Relevant Period.

In particular, the SEC filings and other public statements created the false

impression that, inter alia, the Company’s NUPLAZID drug product was safe,

when instead, the Individual Defendants failed to disclose that: (i) adverse events,

safety concerns, and mounting reports of deaths related to NUPLAZID post-

commercialization raised the risk that the FDA would reconsider its approval of

the drug or, at minimum, that industry watchdogs would warn against prescribing

the drug; (ii) as a result of NUPLAZID’s deleterious safety profile and the

availability of off-label alternatives, Acadia embarked on a campaign to pay off

physicians to prescribe NUPLAZID; (iii) Acadia’s reported net product sales

throughout the Relevant Period therefore included sales generated, at least in part,

by undisclosed improper business practices rather than just from the acceptable

business practices Defendants described publicly during the Relevant Period; and

(iv) these improper business practices, in contravention of federal regulations,

raised a risk that Acadia would face regulatory scrutiny.

      177. The plaintiffs in the Securities Class Action allege that they relied,

directly or indirectly, upon these false statements and misleadingly omissive

disclosures in purchasing Acadia securities, and, as a result, suffered damages

because value of their investments was distorted by the false and materially

omissive statements, and they purchased such securities at such distorted prices.



                                         85
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 86 of 92 PageID #: 86




      178. The damages suffered by said investors were caused by reason of the

fact that (i) they were induced to purchase said securities by the false and

misleading statements alleged herein, and (ii) the reveal of the true nature of the

Company’s business and prospects resulted in the decrease in price of its securities,

causing the value of shareholders investments to drop.

      179. The plaintiffs in the Securities Class Action were unaware of the false

and misleading nature of said statements and omissive disclosures.

      180. When the Individual Defendants signed off on or made the false

statements and omissive disclosures detailed herein, they had actual knowledge

that they were false and misleading. As alleged in detail herein, due to their

positions as employees and/or directors of Acadia, the Individual Defendants were

privy to information regarding the Company’s financial prospects and internal

controls, and would have been well aware the ongoing issues at the Company.

      181. Accordingly, the Individual Defendants are liable for damages under

Section 10b of the Exchange Act and Rule 10b-5 promulgated thereunder, and, if

Acadia were to be held liable in the Securities Class Action, the Individual

Defendants would be liable to it for contribution. Plaintiffs hereby derivatively

claim such right of contribution on behalf of Acadia.

     Allegations Regarding the Individual Defendants as Control Persons

      182. In acting as alleged above, the Individual Defendants were acting as



                                         86
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 87 of 92 PageID #: 87




authorized agents of Acadia in their roles as directors and/or employees. Because

of their positions of control and authority as senior officers and/or directors, the

Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings disseminated by the Company throughout

the Relevant Period, as alleged herein.

      183. The Individual Defendants were “controlling persons” of Acadia

within the meaning of Section 20(a) of the Exchange Act, and, accordingly, the

Individual Defendants could be held liable to the plaintiffs in the Securities Class

Action. Were the Company to be held liable in said Securities Class Action, the

Individual Defendants would be liable to it for contribution.

                                    COUNT II

      Against the Individual Defendants for Breaches of Fiduciary Duty

      184. Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      185. The Individual Defendants owed and owe Acadia fiduciary

obligations. By reason of their fiduciary relationships, the Individual Defendants,

owed and owe Acadia the highest obligation of good faith, loyalty, and due care.

      186. The Individual Defendants have violated and breached their fiduciary

duties of good faith, loyalty, and due care by causing or allowing the Company to

disseminate to Acadia shareholders materially misleading and inaccurate



                                          87
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 88 of 92 PageID #: 88




information through the Company’s SEC filings throughout the Relevant Period.

These actions could not have been a good faith exercise of prudent business

judgment.

      187. During the course of the discharge of their duties, the Individual

Defendants knew or recklessly disregarded the unreasonable risks and losses

associated with their misconduct, yet the Individual Defendants caused Acadia to

engage in the conduct complained of herein which they knew had an unreasonable

risk of damage to the Company, thus breaching their duties owed to Acadia and its

shareholders. As a result, the Individual Defendants grossly mismanaged the

Company.

      188. As a direct and proximate result of their failure to perform their

fiduciary obligations, the Company has sustained significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the

Company.

      189. Plaintiff, on behalf of Acadia, has no adequate remedy at law.

                                    COUNT III

            Against the Individual Defendants for Unjust Enrichment

      190. Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.




                                         88
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 89 of 92 PageID #: 89




      191. By their wrongful acts and omissions, the Individual Defendants were

unjustly enriched at the expense of and to the detriment of Acadia.

      192. The Individual Defendants were unjustly enriched as a result of the

compensation they received while breaching their fiduciary duties owed to Acadia.

      193. Plaintiff, as a shareholder and representative of Acadia, seeks

restitution from the Individual Defendants and seek an order from this Court

disgorging all profits, benefits, and other compensation obtained by Individual

Defendants from their wrongful conduct and breaches of fiduciary duty.

      194. Plaintiff, on behalf of Acadia, has no adequate remedy at law.

                                    COUNT IV

       Against the Individual Defendants for Waste of Corporate Assets

      195. Plaintiff incorporates by reference and realleges each and every

allegation contained above, as though fully set forth herein.

      196. As a result of the Individual Defendants' wrongdoing, including by

failing to conduct proper supervision, they have caused ACADIA to waste its

assets by paying improper compensation and bonuses to certain of its executive

officers and directors that breached their fiduciary duty.

      197. As a result of the waste of corporate assets, the Individual Defendants

are liable to the Company.

      198. Plaintiff, on behalf of ACADIA, has no adequate remedy at law.



                                          89
 Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 90 of 92 PageID #: 90




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment in the Company’s favor

against all Defendants as follows:

      A.      Declaring that Plaintiff may maintain this action on behalf of Acadia

and that Plaintiff is an adequate representative of the Company

      B.      Determining and awarding to Acadia the damages sustained by it as a

result of the violations set forth above from each of the Defendants, jointly and

severally, together with interest thereon;

      C.      Directing Acadia to take all necessary actions to reform and improve

its corporate governance and internal procedures to comply with applicable laws,

and to protect Acadia and its shareholders from a repeat of the damaging events

described herein, including but not limited to, putting forward for shareholder vote

resolutions for amendments to the Company’s By-Laws or Articles of

Incorporation, and taking such other action as may be necessary to place before

shareholders for a vote the following corporate governance proposals or policies:

           • a proposal to strengthen the Board’s supervision of operations and
             compliance with applicable state and federal laws and regulations;

           • a proposal to strengthen the Company’s controls concerning
             compliance with the FCA and Anti-Kickback Statute;

           • a provision to permit shareholders of Acadia to nominate a majority of
             the candidates for election to the Board;



                                             90
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 91 of 92 PageID #: 91




           • a proposal to develop and implement procedures for greater
             shareholder input into the policies and guidelines of the Board;

           • a proposal to ensure the accuracy of the qualifications of Acadia’s
             directors, executives, and other employees;

           • a proposal to strengthen the Company’s procedures for the receipt,
             retention, and treatment of complaints received by the Company
             regarding internal controls; and

           • a provision to appropriately test and then strengthen the Company’s
             internal operational control functions;

      D.      Awarding to Acadia restitution from the Individual Defendants, and

      ordering disgorgement of all profits, benefits, and other compensation

      obtained by the Individual Defendants;

      E.      Awarding to Plaintiff the costs and disbursements of the action,

      including reasonable attorneys’ fees, accountants’ and experts’ fees, costs,

      and expenses; and

      F.      Granting such other and further relief as the Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: June 23, 2020                            Respectfully submitted,

                                                COOCH AND TAYLOR P.A.

                                                /s/ Blake A. Bennett
                                                Blake A. Bennett (#5133)
                                                The Nemours Building

                                           91
Case 1:20-cv-00843-RGA Document 1 Filed 06/23/20 Page 92 of 92 PageID #: 92




                                         1007 N. Orange Street, Suite 1120
                                         Wilmington, DE 19801
                                         (302) 984-3800


OF COUNSEL:
Joshua M. Lifshitz
LIFSHITZ LAW FIRM, P.C.
821 Franklin Avenue, Suite 209
Garden City, New York 11530
Telephone: (516) 493-9780
Facsimile: (516) 280-7376
Attorneys for Plaintiff




                                    92
